Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 49271QAA9

U.S. Revolver CUSIP Number: 49271QAB7

Alternative Revolver CUSIP Number: 49271QAC5

 

 

 

CREDIT AGREEMENT

 

Dated as of June 29, 2015

 

among

 

KEURIG GREEN MOUNTAIN, INC.

and

CERTAIN SUBSIDIARIES,
as Borrowers,

 

CERTAIN SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer,

 

The Other Lenders Party Hereto,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

HSBC BANK USA, N.A., HSBC BANK CANADA,

and

WELLS FARGO SECURITIES, LLC,
 as Joint Lead Arrangers and Joint Bookrunners,

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

HSBC BANK USA, N.A., HSBC BANK CANADA,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION,
 and
TD BANK, N.A.,
as Co-Documentation Agents,

 

and

 

BRANCH BANKING AND TRUST COMPANY

and

KEYBANK NATIONAL ASSOCIATION,

as Co-Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

34

1.03

Accounting Terms

34

1.04

Rounding

35

1.05

Exchange Rates; Currency Equivalents

35

1.06

Additional Alternative Currencies

35

1.07

Change of Currency

36

1.08

Times of Day

37

1.09

U.S. Letter of Credit Amounts

37

1.10

Currency Equivalents Generally

37

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

The Loans

37

2.02

Borrowings, Conversions and Continuations of Loans

38

2.03

U.S. Letters of Credit

40

2.04

U.S. Swing Line Loans

49

2.05

Prepayments

52

2.06

Termination or Reduction of Commitments

53

2.07

Repayment of Loans

54

2.08

Interest

54

2.09

Fees

55

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

56

2.11

Evidence of Debt

57

2.12

Payments Generally; Administrative Agent’s Clawback

57

2.13

Sharing of Payments by Lenders

59

2.14

Increase in Commitments

59

2.15

Cash Collateral

62

2.16

Defaulting Lenders

63

2.17

Designated Borrowers

65

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

66

3.02

Illegality

69

3.03

Inability to Determine Rates

70

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

71

3.05

Compensation for Losses

72

3.06

Mitigation Obligations; Replacement of Lenders

73

3.07

Survival

74

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01

Conditions of Initial Credit Extension

74

4.02

Conditions to All Credit Extensions

75

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power

76

5.02

Authorization; No Contravention

76

5.03

Governmental Authorization; Other Consents

76

5.04

Binding Effect

76

5.05

Financial Statements; No Material Adverse Effect

77

5.06

Litigation

77

5.07

No Default

77

5.08

Taxes

77

5.09

ERISA Compliance

77

5.10

Subsidiaries; Equity Interests; Loan Parties

79

5.11

Margin Regulations; Investment Company Act

79

5.12

Disclosure

79

5.13

Compliance with Laws

79

5.14

Solvency

79

5.15

Senior Debt

80

5.16

OFAC

80

5.17

Anti-Corruption Laws

80

5.18

Compliance with the Non-Bank Rules

80

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

80

6.02

Certificates; Other Information

81

6.03

Notices

82

6.04

Payment of Obligations

83

6.05

Preservation of Existence, Etc.

83

6.06

Maintenance of Properties

83

6.07

Maintenance of Insurance

83

6.08

Compliance with Laws

83

6.09

Books and Records

84

6.10

Inspection Rights

84

6.11

Use of Proceeds

84

6.12

Covenant to Guarantee Obligations

84

6.13

Anti-Corruption Laws

84

6.14

Compliance with the Non-Bank Rules

84

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

7.01

Liens

85

7.02

Subsidiary Indebtedness

87

7.03

Investments

89

7.04

Fundamental Changes

91

7.05

Dispositions

91

7.06

Restricted Payments

93

7.07

Transactions with Affiliates

93

7.08

Burdensome Agreements

94

7.09

Use of Proceeds

95

7.10

Financial Covenants

95

 

ii

--------------------------------------------------------------------------------


 

7.11

Changes in Fiscal Year

95

7.12

Prepayments, Etc. of Subordinated Indebtedness

95

7.13

Designation of Senior Debt

96

7.14

Sanctions

96

7.15

Anti-Corruption Laws

96

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01

Events of Default

96

8.02

Remedies upon Event of Default

98

8.03

Application of Funds

98

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority

99

9.02

Rights as a Lender

100

9.03

Exculpatory Provisions

100

9.04

Reliance by Administrative Agent

101

9.05

Delegation of Duties

101

9.06

Resignation of Administrative Agent; Removal of Administrative Agent

101

9.07

Non-Reliance on Administrative Agent and Other Lenders

103

9.08

No Other Duties, Etc.

103

9.09

Administrative Agent May File Proofs of Claim

103

9.10

Guaranty Matters

104

9.11

Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements

104

9.12

Tax Indemnification

104

 

 

 

ARTICLE X

MISCELLANEOUS

 

10.01

Amendments, Etc.

104

10.02

Notices; Effectiveness; Electronic Communications

106

10.03

No Waiver; Cumulative Remedies; Enforcement

108

10.04

Expenses; Indemnity; Damage Waiver

109

10.05

Payments Set Aside

111

10.06

Successors and Assigns

111

10.07

Treatment of Certain Information; Confidentiality

116

10.08

Right of Setoff

116

10.09

Interest Rate Limitation

117

10.10

Counterparts; Integration; Effectiveness

117

10.11

Survival of Representations and Warranties

118

10.12

Severability

118

10.13

Replacement of Lenders

118

10.14

Governing Law; Jurisdiction; Etc.

119

10.15

WAIVER OF JURY TRIAL

120

10.16

No Advisory or Fiduciary Responsibility

120

10.17

Electronic Execution of Assignments and Certain Other Documents

120

10.18

USA PATRIOT Act

121

10.19

Judgment Currency

121

10.20

Section 956 Override

121

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI .

GUARANTY

 

11.01

The Guaranty

121

11.02

Obligations Unconditional

122

11.03

Reinstatement

123

11.04

Certain Additional Waivers

123

11.05

Remedies

123

11.06

Rights of Contribution

123

11.07

Guarantee of Payment; Continuing Guarantee

124

11.08

Keepwell

124

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.08

Taxes

5.09(d)

Pension Plan Obligations and Liabilities

5.10

Subsidiaries; Equity Interests; Loan Parties

7.01(b)

Existing Liens

7.02

Existing Indebtedness

7.03(c)

Existing Investments

7.08

Burdensome Agreements

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Designated Borrower Request

G

Designated Borrower Joinder Agreement

H-1

United States Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

H-2

United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

H-3

United States Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

H-4

United States Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

I

Solvency Certificate

J

Notice of Loan Prepayment

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (the “Agreement”) is entered into as of June 29, 2015,
among Keurig Green Mountain, Inc., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.17 (each,
a “Designated Borrower” and, together with the Company, the “Borrowers” and
each, a “Borrower”), the Lenders (defined herein), the Guarantors (defined
herein) and BANK OF AMERICA, N.A., as Administrative Agent, U.S. Swing Line
Lender and U.S. L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Company has requested that the Lenders provide a senior credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Act” has the meaning specified in Section 10.18.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euros, Pounds Sterling, Yen and Swiss Francs, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

 

--------------------------------------------------------------------------------


 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the U.S. L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Required Revolving Lenders” means, as of any date of determination,
Alternative Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Alternative Revolving Credit Outstandings and (b) aggregate unused
Alternative Revolving Credit Commitments; provided that the unused Alternative
Revolving Credit Commitment of, and the portion of the Total Alternative
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Alternative Required
Revolving Lenders.

 

“Alternative Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Alternative Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Alternative Revolving Credit Lenders pursuant to Section 2.01(b).

 

“Alternative Revolving Credit Commitment” means, as to each Alternative
Revolving Credit Lender, its obligation to make Alternative Revolving Credit
Loans to the Borrowers pursuant to Section 2.01(b), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Alternative Revolving
Credit Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as such amount may be
adjusted from time to time in accordance with this Agreement.  As of the Closing
Date, the aggregate amount of the Alternative Revolving Credit Commitments is
Five Hundred Million Dollars ($500,000,000).

 

“Alternative Revolving Credit Facility” means, at any time, the aggregate amount
of the Alternative Revolving Credit Lenders’ Alternative Revolving Credit
Commitments at such time.

 

“Alternative Revolving Credit Lender” means, at any time, any Lender that has an
Alternative Revolving Credit Commitment at such time.

 

“Alternative Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

 

“Applicable Alternative Revolving Credit Percentage” means, with respect to any
Alternative Revolving Credit Lender at any time, such Alternative Revolving
Credit Lender’s Applicable Percentage in respect of the Alternative Revolving
Credit Facility at such time.

 

“Applicable Percentage” means (a) in respect of the U.S. Revolving Credit
Facility, with respect to any U.S. Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the U.S. Revolving Credit
Facility represented by such U.S. Revolving Credit Lender’s U.S. Revolving
Credit Commitment at such time, subject to adjustment as provided in
Section 2.16, and (b) in respect of the Alternative Revolving Credit Facility,
with respect to any Alternative Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Alternative Revolving
Credit Facility represented by such Alternative Revolving Credit Lender’s
Alternative Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the relevant Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the relevant Revolving
Credit Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the relevant Revolving Credit Facility
most recently in effect, giving effect to any subsequent assignments. 

 

2

--------------------------------------------------------------------------------


 

The initial Applicable Percentage of each Lender in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means, at any time, in respect of the Revolving Credit
Facilities, (i) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(a) for the
fiscal quarter ending September 26, 2015, 0.125% per annum for Base Rate Loans,
1.125% per annum for Eurocurrency Rate Loans and U.S. Letter of Credit Fees,
0.15% per annum for the Commitment Fee and - 0.025% per annum for U.S. Swing
Line Loans, and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurocurrency Rate
Loans and U.S.
Letter of Credit
Fees

 

Base Rate
Loans

 

U.S. Swing Line
Loans

 

Commitment
Fee

 

1

 

> 2.50:1

 

1.75

%

0.75

%

0.50

%

0.25

%

2

 

< 2.50:1 but > 1.75:1

 

1.50

%

0.50

%

0.30

%

0.20

%

3

 

< 1.75:1 but > 1.00:1

 

1.25

%

0.25

%

0.075

%

0.175

%

4

 

< 1.00:1

 

1.125

%

0.125

%

- 0.025

%

0.15

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.02(a), Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means, as applicable, the Applicable
U.S. Revolving Credit Percentage and/or the Applicable Alternative Revolving
Credit Percentage.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
U.S. L/C Issuer, as the case may be, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicable U.S. Revolving Credit Percentage” means with respect to any U.S.
Revolving Credit Lender at any time, such U.S. Revolving Credit Lender’s
Applicable Percentage in respect of the U.S. Revolving Credit Facility at such
time.

 

“Applicant Borrower” has the meaning specified in Section 2.17(a).

 

“Appropriate Lender” means, at any time, (a) with respect to any of the U.S.
Revolving Credit Facility or the Alternative Revolving Credit Facility, a Lender
that has a Commitment with respect to such Facility or holds a U.S. Revolving
Credit Loan or an Alternative Revolving Credit Loan, respectively, at such time,
(b) with respect to the U.S. Letter of Credit Sublimit, (i) the U.S. L/C Issuer,
and (ii) if any U.S. Letters of Credit have been issued pursuant to
Section 2.03(a), the U.S. Revolving Credit Lenders, and (c) with respect to the
U.S. Swing Line Sublimit, (i) the U.S. Swing Line Lender, and (ii) if any U.S.
Swing Line Loans are outstanding pursuant to Section 2.04(a), the U.S. Revolving
Credit Lenders.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
“Rabobank Nederland”, New York Branch, HSBC Bank USA, N.A., HSBC Bank Canada,
and Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Assignment Taxes” has the meaning set forth in the definition of Other Taxes.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 27, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means in respect of the Revolving Credit Facilities, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the relevant Revolving Credit Facility, (ii) the date of termination of
the relevant Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of the U.S. L/C Issuer to
make U.S. L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means the letter agreement, dated as of the Closing
Date, among the Company, MLPFS and Bank of America.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. 

 

4

--------------------------------------------------------------------------------


 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars and shall only be advanced to
Borrowers maintaining a Dollar-denominated deposit account in the United States.

 

“Borrower” and “Borrowers” each have the meanings specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means Revolving Credit Borrowings or U.S. Swing Line Borrowings, as
the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Canadian Dollar” and “C$”:  lawful currency of Canada.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateralize” means to pledge and deposit with or deliver to one or more
of the Administrative Agent or the U.S. L/C Issuer (as applicable), for the
benefit of the U.S. L/C Issuer and the Lenders, as collateral for any U.S. L/C
Obligations or obligations of Lenders to fund participations in respect thereof
(as the context may require), cash or deposit account balances or, if the U.S.
L/C Issuer benefiting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
U.S. L/C Issuer.

 

“Cash Collateral” shall have a meaning correlative to the foregoing definition
of “Cash Collateralize” and shall include the proceeds of such cash collateral
and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States, the Canadian government or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States or Canada, in each case, is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or banker
acceptances of, any commercial bank that (i) (A) is a Lender, (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System or (C) is a bank
listed in Schedule I of the Bank Act (Canada), (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least $500,000,000,
in each case with maturities of not more than one year from the date of
acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;

 

(d)           repurchase agreements entered into by any Person with an eligible
bank under clause (b) above for direct obligations issued by or fully guaranteed
by the United States; and

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and
(d) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, debit or purchase
card, electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

6

--------------------------------------------------------------------------------


 

“CDOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“CFC” means a Person that is a controlled foreign corporation under
Section 957of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 40% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)           a “change of control” or any comparable term under, and as defined
in, any document evidencing any Indebtedness exceeding the Threshold Amount
shall have occurred.

 

“Closing Date” means June 29, 2015.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a U.S. Revolving Credit Commitment or an Alternative
Revolving Credit Commitment, as the context may require.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

7

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as many be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBIT” means, at any date of determination, an amount equal to
Consolidated Net Income of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) unusual or non-recurring or
restructuring cash charges in an aggregate amount not to exceed 15% of
Consolidated EBIT (determined without giving effect to this clause (a)(iii)) in
any Measurement Period, (iv) transaction expenses and fees incurred or payable
in connection with the Transactions, (v) any costs and expenses incurred in
connection with permitted Dispositions of Subsidiaries or lines of business or
acquisitions, including Permitted Acquisitions, in each case, whether or not
consummated and including cash expenses resulting from the termination of Swap
Contracts incurred on or prior to such Disposition or acquisition and in
connection therewith, (vi) cash expenses resulting from obligations under any
Swap Contract incurred on or prior to the Closing Date in connection with the
Transactions and (vii) all other non-cash charges (excluding depreciation and
amortization expenses) of the Company and its Subsidiaries for such period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period); provided, however, that cash payments made in such period or in
any future period in respect of such non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBIT in the period when such payments are made minus (b) to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits, (ii) interest income, (iii) any income or
gain from any Disposition referred to in clause (a)(v) above, (iv) income from
discontinued operations, (v) unusual or non-recurring cash gains, and (vi) all
other non-cash gains (excluding any items that represent the reversal of any
accrual of or cash reserve for anticipated cash charges in any prior period that
are described in the second parenthetical to clause (a)(vii) above).

 

“Consolidated EBITDA” means, at any date of determination, Consolidated EBIT
plus depreciation and amortization expense of the Company and its Subsidiaries
on a consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby (to the extent of amounts
outstanding and unreimbursed for more than 10 days) and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Company or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venturer (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venture, except to the extent the Company’s or
such Subsidiary’s liability for such Indebtedness is otherwise limited.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP and the imputed interest component of Synthetic Debt or Synthetic Lease
Obligations, in each case, of or by the Company and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT to (b) Consolidated Interest Charges paid in
cash, in each case, of or by the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that such
Consolidated Interest Coverage Ratio shall be determined on a Pro Forma Basis.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Company and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that such Consolidated Leverage
Ratio shall be determined on a Pro Forma Basis.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the cumulative effect of a change in accounting
principle(s) during such period, (c) any net after-tax gains or losses realized
upon the Disposition of assets outside the ordinary course of business
(including any gain or loss realized upon the Disposition of any Equity
Interests of any Person) and any net gains or losses on disposed, abandoned and
discontinued operations (including in connection with any disposal thereof) and
any accretion or accrual of discounted liabilities, (d) any net gain or loss
resulting from currency translation gains or losses related to currency
remeasurements of Indebtedness and (e) any net unrealized gains and losses
resulting from obligations under Swap Contracts or other derivative instruments
entered into for the purpose of hedging interest rate or currency risk and the
application of Statement of Financial Accounting Standards No.  133.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
amount that, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Subsidiaries, as of the end of the most recently completed fiscal
quarter for which internal financial statements are available, less (i) all
intangible assets, including goodwill, organization costs, intellectual property
and research and development costs and (ii) any other identifiable intangibles.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Share” has the meaning specified in Section 11.06.

 

9

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) a U.S.
L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than U.S.
Letter of Credit Fees, an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to U.S. Letter of Credit Fees, a rate equal to the
Applicable Rate for Loans that are Eurocurrency Rate Loans plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans, within two Business Days of
the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the U.S. L/C
Issuer, the U.S. Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in U.S.
Letters of Credit or U.S. Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, the U.S. L/C
Issuer, or the U.S. Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the U.S. L/C Issuer, the
U.S. Swing Line Lender and each other Lender promptly following such
determination.

 

10

--------------------------------------------------------------------------------


 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Joinder Agreement” has the meaning specified in
Section 2.17(a).

 

“Designated Borrower Request” has the meaning specified in Section 2.17(a).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction) of any property by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the U.S. L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) (subject to such consents, if any, as may
be required under Section 10.06(b)(iii)) and Section 10.06(b)(v).

 

“Engagement Letter” means the letter agreement, dated April 15, 2015, between
the Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, common law, agreements or governmental restrictions relating to
pollution or the protection of the Environment or of human health (to the extent
related to exposure to Hazardous Materials), including those relating to the
manufacture, generation, handling, transport, storage, treatment, Release or
threat of Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041(c) or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (i) a
failure by any Loan Party or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by any Loan Party or any ERISA Affiliate
to make any required contribution to a Multiemployer Plan.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)           with respect to any Loan (other than a Eurocurrency Rate Loan
denominated in Dollars for which the LIBOR Daily Floating Rate Option has been
exercised), for any Interest Period:

 

(i)            denominated in a LIBOR Quoted Currency, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

 

12

--------------------------------------------------------------------------------


 

(ii)           denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent in its reasonable discretion, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion) at or about
10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period; and

 

(iii)          denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Alternative
Revolving Credit Lenders pursuant to Section 1.06; and

 

(b)           for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that (i) to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, and (ii) if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

Notwithstanding the foregoing, for any Eurocurrency Rate Loan denominated in
Dollars for which the LIBOR Daily Floating Rate Option has been exercised, the
“Eurocurrency Rate” means the LIBOR Daily Floating Rate.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at (a) a rate based on
clause (a) of the definition of “Eurocurrency Rate” or (b) the LIBOR Daily
Floating Rate.  Eurocurrency Rate Loans bearing interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate” may be denominated in
Dollars or in an Alternative Currency.  Eurocurrency Rate Loans bearing interest
at the LIBOR Daily Floating Rate shall be denominated in Dollars.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Payment” has the meaning specified in Section 11.06.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary of the Company, (b) any
Domestic Subsidiary (x) that is treated as a disregarded entity for U.S. federal
income tax purposes and (y) substantially all of the assets of which consist of
Equity Interests of Foreign Subsidiaries, (c) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a CFC and (d) any Immaterial
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.08 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. 

 

13

--------------------------------------------------------------------------------


 

If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the U.S. L/C Issuer, (a) taxes imposed on or measured by its net income (however
denominated), and franchise or similar taxes imposed on it (in lieu of net
income taxes), by a jurisdiction (or any political subdivision thereof) as a
result of such recipient being organized or having its principal office in such
jurisdiction or, in the case of any Lender, in having its applicable Lending
Office in such jurisdiction, or as a result of doing business in or having
another connection with such jurisdiction (other than a business or connection
arising solely from any Loan Document or any transactions contemplated
thereunder), (b) any taxes in the nature of the branch profits tax within the
meaning of Section 884(a) of the Code imposed by any jurisdiction described in
clause (a), (c) other than an assignee pursuant to a request by the Borrower
under Section 10.13, any United States federal tax required to be withheld that
is imposed on amounts payable to such Person pursuant to any Laws in effect at
the time such Person becomes a party hereto (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from any Loan Party with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c), (d) any withholding tax that is
attributable to such Person’s failure to comply with Section 3.01(e) hereto,
(e) any United States federal withholding tax imposed pursuant to FATCA and
(f) provided that a Lender makes any assignment or transfer without the consent
of the Company where such consent is required in accordance with Section 10.06,
any Swiss Withholding Tax due on payments to such Lender, the respective
assignee and/or the respective Participant.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 9, 2011 by and among the Company (formerly known as
Green Mountain Coffee Roasters, Inc.), Bank of America, as administrative agent
and the lenders from time to time party thereto, as amended, modified or
supplemented from time to time.

 

“Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.01.

 

“Facility” means the U.S. Revolving Credit Facility or the Alternative Revolving
Credit Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any applicable Treasury
Regulation promulgated thereunder or published administrative guidance
implementing such Sections, whether in existence on the Closing Date or
promulgated or published thereafter, any agreement entered into pursuant to
Section 1471(b)(i) of the Code and any intergovernmental agreements implementing
the foregoing.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Bank of America Fee Letter, the Rabobank Fee Letter, the
HSBC Fee Letter, the Wells Fargo Fee Letter and the Sumitomo Fee Letter.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.09(e).

 

“Foreign Plan” has the meaning specified in Section 5.09(e).

 

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the U.S. L/C Issuer, such Defaulting Lender’s Applicable Percentage
of the Outstanding Amount of all outstanding U.S. L/C Obligations other than
U.S. L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the U.S. Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of U.S. Swing Line Loans
other than U.S. Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). 

 

15

--------------------------------------------------------------------------------


 

The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.

 

“Guaranteed Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

 

“Guarantors” means, collectively, (a) each Subsidiary of the Company that has
executed and delivered a guaranty or guaranty supplement pursuant to
Section 6.12 (which for the avoidance of doubt, shall not include any Excluded
Subsidiary), (b) with respect to (i) Obligations under any Guaranteed Hedge
Agreement, (ii) Obligations under any Guaranteed Cash Management Agreement,
(iii) any Swap Obligation of a Specified Loan Party (determined before giving
effect to Sections 11.01 and 11.08) under the Guaranty and (iv) with respect to
the Obligations of any Designated Borrower, the Company and (c) the successors
and permitted assigns of the foregoing to the extent otherwise required to
become a Guarantor under the foregoing clause (a) or (b).

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article XI.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate,
foreign exchange rate or commodity price Swap Contract required or permitted
under Article VI or VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

 

“HMT” has the meaning assigned to such term in the definition of Sanction(s).

 

“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).

 

“HSBC Fee Letter” means the letter agreement, dated as of the Closing Date,
among the Company, HSBC Bank USA, N.A. and HSBC Bank Canada.

 

16

--------------------------------------------------------------------------------


 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered hereunder or referred to herein.

 

“Immaterial Subsidiary” means each Subsidiary designated in writing by the
Company to the Administrative Agent as an Immaterial Subsidiary, that, as of the
last day of the fiscal year of the Company most recently ended, had revenues and
total assets for such year in an amount that is less than 5% of the consolidated
revenues or total assets, as applicable, of the Company and its Subsidiaries for
such year; provided that all such Immaterial Subsidiaries, taken together, as of
the last day of the fiscal year of the Company most recently ended, shall not
have revenues or total assets for such year in an amount that is equal to or
greater than 5% of the consolidated revenues or total assets, as applicable, of
the Company and its Subsidiaries for such year.  Any Subsidiary that provides a
Guaranty of the Obligations shall not be deemed an Immaterial Subsidiary and
shall be excluded from the calculations above.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

 

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(a).

 

“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).

 

“Incremental Alternative Revolving Commitments” has the meaning assigned to such
term in Section 2.14(a).

 

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

 

“Incremental Loans” means Incremental Term Loans and Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.14(a).

 

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.14(a).

 

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).

 

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

 

“Incremental U.S. Revolving Commitments” has the meaning assigned to such term
in Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

17

--------------------------------------------------------------------------------


 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
appears in the liabilities section of the balance sheet of such Person);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent the Company’s or
such Subsidiary’s liability for such Indebtedness is otherwise limited.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes, (b) Other
Taxes and (c) Assignment Taxes excluded from Other Taxes pursuant to the
definition thereof.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan other than a
Eurocurrency Rate Loan for which the LIBOR Daily Floating Rate Option has been
exercised, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurocurrency Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, U.S. Swing Line Loan or any Eurocurrency Rate Loan for which the
LIBOR Daily Floating Rate Option has been exercised, the last Business Day of
each March, June, September and December and the Maturity Date of the Facility
under which such Loan was made (with each U.S. Swing Line Loan being deemed made
under the U.S. Revolving Credit Facility for purposes of this definition).

 

18

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurocurrency Rate Loan other than a
Eurocurrency Rate Loan for which the LIBOR Daily Floating Rate Option has been
exercised, the period commencing on the date such Eurocurrency Rate Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan and ending on
the date one week or one, two, three, six months thereafter (in each case,
subject to availability), as selected by the Company in its Committed Loan
Notice or, such other period that is twelve months or less requested by the
Company and consented to by all the Appropriate Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

Notwithstanding the foregoing, the “Interest Period” for any Eurocurrency Rate
Loan for which the LIBOR Daily Floating Rate Option has been exercised means the
one day period commencing on the date such Eurocurrency Rate Loan is disbursed
and ending on that same date, as may be selected by the Company in accordance
with Section 2.02, and each one day period thereafter while such Eurocurrency
Rate Loan remains outstanding.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, net of any return representing a return of capital with respect to
such Investment that has been repaid in cash (to the extent such amount does not
exceed the original Investment).

 

“IP Rights” means, with respect to any Person, the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights of such Person.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any U.S. Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuer Documents” means with respect to any U.S. Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the U.S. L/C Issuer and the Company (or any Subsidiary) or in favor of
the U.S. L/C Issuer and relating to such U.S. Letter of Credit.

 

19

--------------------------------------------------------------------------------


 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Keurig Trading” means Keurig Trading S.à.r.l., a limited liability company
organized under the laws of Switzerland.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
certifications, authorizations and permits of, and agreements with, any
Governmental Authority, including but not limited to the United States
Department of Agriculture and the Canadian Food Inspection Agency, in each case
whether or not having the force of law.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, unless the context
requires otherwise, includes the U.S. Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a U.S. Letter of Credit substantially in the form from
time to time in use by the U.S. L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the U.S. Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Daily Floating Rate” means on any date, the rate per annum equal to LIBOR
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to such date, for deposits in Dollars being
delivered in the London interbank eurodollar market for a term of one month
commencing that day; provided that to the extent a comparable or successor rate
is approved by the Administrative Agent in connection with the rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that (i) to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent, and (ii) if the LIBOR Daily Floating Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Daily Floating Rate Option” has the meaning specified in Section 2.02.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Pounds Sterling; Swiss Franc; and Yen; in each case as long as there is a
published LIBOR rate with respect thereto.

 

20

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or similar preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a U.S. Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) each Designated Borrower
Joinder Agreement, (e) the Fee Letters, (f) each Issuer Document and (g) each
Increase Joinder.

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent under the Loan Documents,
or of the ability of the Loan Parties to perform their obligations under the
Loan Documents; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Loan Parties of the Loan Documents.

 

“Maturity Date” means, with respect to each Revolving Credit Facility, the date
that is the five years after the Closing Date; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the U.S. L/C Issuer with
respect to U.S. Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Sections 2.15(a)(i), (a)(ii) or
(a)(iii), an amount equal to 105% of the Outstanding Amount of all U.S. L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the U.S. L/C Issuer in their reasonable discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, or one of its
designated Affiliates.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

21

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or to which any Loan Party or any
ERISA Affiliate has liability.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Bank Rules” means the Ten Non-Qualifying Bank Creditor Rule and the Twenty
Non-Qualifying Bank Creditor Rule.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Non-Qualifying Swiss Lender” means a Person which is not a Qualifying Swiss
Lender.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or U.S. Letter of
Credit, and (ii) all obligations of any Loan Party owing to a Cash Management
Bank or a Hedge Bank in respect of Guaranteed Cash Management Agreements or
Guaranteed Hedge Agreements, in each case identified in clauses (i) and
(ii) whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or, in the case of a Person
incorporated in Switzerland, a certified excerpt of the relevant commercial
register and a certified copy of its articles of association; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

22

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, other than any such Taxes imposed on an assignment of, or grant of a
participation in, an interest in a Loan or U.S. Letter of Credit (“Assignment
Taxes”), but only to the extent such Assignment Taxes are imposed as a result of
a connection between the assignor/participating Lender or assignee/participant
(as applicable) and the jurisdiction imposing such Assignment Taxes other than a
connection arising from any Loan Document or any transactions contemplated
thereunder.

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and U.S.
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Revolving Credit Loans and U.S. Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
U.S. L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such U.S. L/C Obligations on such date after giving effect
to any U.S. L/C Credit Extension occurring on such date and any other changes in
the aggregate amount of the U.S. L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the U.S. L/C Issuer or the U.S. Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d)

 

“Participating Member State” means any member state of the European Union that
has the Euro has its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

23

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation will give pro forma
effect to such events as if such events occurred on the first day of the
Measurement Period: (i) in making any determination of Consolidated EBITDA or
Consolidated EBIT, effect shall be given to any Dispositions or Permitted
Acquisition, in each case that occurred during the Measurement Period (or, in
the case of determinations made pursuant to Section 7.02, 7.03, 7.05, 7.06, 7.10
or 7.12, occurring during the Measurement Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated) and (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Measurement Period
(or, in the case of determinations made pursuant to Section 7.02, 7.03, 7.05,
7.06, 7.10 or 7.12, occurring during the Measurement Period or thereafter and
through and including the date upon which the respective Permitted Acquisition
or relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid on the last day of the applicable
Measurement Period (except in the case of the Consolidated Interest Coverage
Ratio (or similar ratio), such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness, as if the same had
occurred on the first day of the applicable Measurement Period), (y) the
interest expense of such person attributable to interest on any Indebtedness,
for which pro forma effect is being given as provided in preceding clause (x),
bearing floating interest rates shall be computed on a pro forma basis as if the
rates that would have been in effect during the period for which pro forma
effect is being given had been actually in effect during such periods (taking
into account any Swap Contract applicable to the Indebtedness if the Swap
Contract has a remaining term of at least 12 months).

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
in accordance with GAAP and Regulation S-X promulgated under the Securities Act
of 1933, as amended or otherwise in express compliance with this definition and
the definition of the financial metric being calculated and may include
adjustments to give appropriate effect to transactional cost and expenses
incurred in connection with Permitted Acquisitions in an amount not to exceed
$100,000,000.  The Company shall deliver to the Administrative Agent a
certificate of a financial officer of the Company setting forth calculations of
any such pro forma adjustments supporting them in reasonable detail.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, when calculating the Consolidated Interest
Coverage Ratio and Consolidated Leverage Ratio solely for the purposes of
Section 7.10 (in the case of actual quarterly and annual compliance), the events
described above that occurred subsequent to the end of the Measurement Period
shall not be given pro forma effect.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Company shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Company and the applicable Securitization Subsidiary, (b) all
sales and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary or any other Person are made at fair market value (as
determined in good faith by the Company) and (c) the financing terms, covenants,
termination events and other provisions thereof, including any Standard
Securitization Undertakings, shall be market terms (as determined in good faith
by the Company).

 

“Qualifying Swiss Lender” means a Person (including any commercial bank or
financial institution (irrespective of its jurisdiction of organization)) acting
on its own account which has a banking license in force and effect issued in
accordance with the banking laws in its jurisdiction of incorporation, or if
acting through a branch, issued in accordance with the banking laws in the
jurisdiction of such branch, and which, in both cases, effectively exercises as
its main purpose a true banking activity, having bank personnel, premises,
communication devices of its own and authority of decision making all in
accordance and as defined in the Swiss Guidelines or in the legislation and
explanatory notes addressing the same issues which are in force at such time.

 

“Rabobank Fee Letter” means the letter agreement, dated as of the Closing Date,
among the Company and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
“Rabobank Nederland”, New York Branch.

 

“Ratable Share” has the meaning specified in Section 11.06.

 

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender or the U.S. L/C Issuer.

 

“Register” has the meaning specified in Section 10.06(c).

 

25

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, emitting, escaping, spill, emission, discharge,
deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or
leaching into the Environment, or into, from or through any building, structure
or facility.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to U.S. L/C Credit Extensions, a Letter of Credit Application, and
(c) with respect to U.S. Swing Line Loans, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
U.S. L/C Obligations and U.S. Swing Line Loans being deemed “held” by such
Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Commitments; provided that the unused Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means (x) in the case of a Designated Borrower
incorporated in Switzerland, the board members (or the managing officers in the
case of a Swiss limited liability company) or any other officer or employee
designated by the board of directors (or the board of managing officers in the
case of a Swiss limited liability company) in a resolution adopted in accordance
with the Organization Documents or (y) (a) the chief executive officer,
president, chief financial officer, general counsel, treasurer, assistant
treasurer or controller (or other similar officer) of a Loan Party, (b) solely
for purposes of the delivery of documents pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party, and (c) solely for
purposes of notices given pursuant to Article II, any (i) treasury manager or
(ii) other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

26

--------------------------------------------------------------------------------


 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any U.S. Letter of Credit, each of the following: (i) each date of issuance
of a U.S. Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such U.S. Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the U.S. L/C
Issuer under any U.S. Letter of Credit denominated in an Alternative Currency,
(iv) in the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Closing Date and (v) such additional dates as the Administrative
Agent or the U.S. L/C Issuer shall reasonably determine or the Required Lenders
shall reasonably require.

 

“Revolving Credit Borrowing” means, as applicable, the U.S. Revolving Credit
Borrowing and/or the Alternative Revolving Credit Borrowing.

 

“Revolving Credit Commitment” means, as applicable, a U.S. Revolving Credit
Commitment and/or an Alternative Revolving Credit Commitment.

 

“Revolving Credit Facilities” means, as applicable, the U.S. Revolving Credit
Facility and/or the Alternative Revolving Credit Facility.

 

“Revolving Credit Lender” means, as applicable, the U.S. Revolving Credit
Lenders and/or the Alternative Revolving Credit Lenders.

 

“Revolving Credit Loans” means, as applicable, the U.S. Revolving Credit Loans
and/or the Alternative Revolving Credit Loans.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the State
Secretariat for Economic Affairs (SECO) of Switzerland or other relevant
sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Assets” means the accounts receivable and any royalty or other
revenue streams and any other rights to payment subject to a Qualified
Securitization Financing in respect thereof and the proceeds thereof.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.

 

27

--------------------------------------------------------------------------------


 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Company or any of its Subsidiaries pursuant to which
the Company or any of its Subsidiaries may sell, convey or otherwise transfer to
a Securitization Subsidiary or any other Person, or may grant a security
interest in, any Securitization Assets of the Company or any of its
Subsidiaries, and any assets related thereto, including all collateral securing
such Securitization Assets, all contracts and all guarantees or other
obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving Securitization Assets.

 

“Securitization Repurchase Obligation” means any obligation of a seller (or any
guaranty of such obligation) of Securitization Assets in a Qualified
Securitization Financing to repurchase Securitization Assets arising as a result
of a breach of a Standard Securitization Undertaking, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
offset or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Company (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Company or any Subsidiary of the Company makes an
Investment and to which the Company or any Subsidiary of the Company transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Company or
its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Company or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Company
or any Subsidiary of the Company, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Company or any Subsidiary of the Company, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
the Company or any Subsidiary of the Company, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of the Company or any Subsidiary of the
Company, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Company reasonably believes to be no less favorable to the Company or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Company and (c) to which none of the Company or any
Subsidiary of the Company, other than another Securitization Subsidiary, has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.  Any such
designation by the board of directors of the Company or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Company
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. 

 

28

--------------------------------------------------------------------------------


 

The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning specified in Section 11.08.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the U.S. L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the U.S. L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the U.S.
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that the U.S. L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any U.S. Letter of
Credit denominated in an Alternative Currency.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company that the Company has determined in good faith to be customary in a
Securitization Financing.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Sumitomo Fee Letter” means the letter agreement, dated as of the Closing Date,
among the Company and Sumitomo Mitsui Banking Corporation.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, repurchase agreements, reverse
repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements, or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

29

--------------------------------------------------------------------------------


 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing pursuant
to Section 2.04(b), which shall be substantially in the form of Exhibit B or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approve by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Swiss Borrower” means, for purposes of Swiss Withholding Tax, a Designated
Borrower that is organized under the laws of Switzerland or which is treated as
resident in Switzerland for Swiss Withholding Tax purposes.

 

“Swiss Federal Tax Administration” means the tax authorities referred to in
Article 34 of the Swiss Federal Law on Withholding Tax of 13 October 1965
(Bundesgesetz über die Verrechnungssteuer vom 13. Oktober 1965, SR/RS 642.21).

 

“Swiss Francs” and “SFr” mean the lawful currency of the Swiss Confederation.

 

“Swiss Guidelines” means together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), guideline S-02.122.1 in relation to bonds of April 1999
(Merkblatt “Obligationen” vom April 1999), guideline S-02.130.1 in relation to
money market instruments and book claims of April 1999 (Merkblatt vom April 1999
betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
guideline S-02.128 in relation to syndicated credit facilities of January 2000
(Merkblatt “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom Januar 2000), circular letter No. 34 of 26
July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011) and the circular letter No. 15 of 7
February 2007 (1-015-DVS-2007) in relation to bonds and derivative financial
instruments as subject matter of taxation of Swiss federal income tax, Swiss
Withholding Tax and Swiss Stamp Taxes (Kreisschreiben Nr. 15 “Obligationen und
derivative Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration or as substituted or superseded and
overruled by any law, statute, ordinance, court decision, regulation or the like
as in force from time to time.

 

30

--------------------------------------------------------------------------------


 

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Law
on Withholding Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer
vom 13. Oktober 1965, SR/RS 642.21), as amended from time to time together with
the related ordinances, regulations and guidelines.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale-leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Ten Non-Qualifying Bank Creditor Rule” means the rule that the aggregate number
of creditors (or deemed creditors) of a Swiss Borrower under this Agreement
which are not Qualifying Swiss Lenders must not at any time exceed ten (10), if
and as long as a violation of this rule results in Swiss Withholding Tax
consequences for a Swiss Borrower, in each case in accordance with the meaning
of the Swiss Guidelines or the applicable legislation or explanatory notes
addressing the same issues that are in force at such time.

 

“Threshold Amount” means $100,000,000.

 

“Total Alternative Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Alternative Revolving Credit Loans.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, outstanding Loans and outstanding participation interests in U.S.
L/C Obligations and U.S. Swing Line Loans of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
U.S. L/C Obligations.

 

“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C
Obligations.

 

31

--------------------------------------------------------------------------------


 

“Transactions” means the refinancing of the Existing Credit Agreement and the
other transactions to occur on the Closing Date.

 

“Twenty Non-Qualifying Bank Creditor Rule” means the rule that (without
duplication) the aggregate number of creditors (or deemed creditors) (including
the Lenders under this Agreement with Alternative Revolving Credit Commitments)
of a Swiss Borrower, other than Qualifying Swiss Lenders, under all outstanding
debts relevant for classification as debenture (Kassenobligation) (including
debt arising under this Agreement, intragroup loans (if and to the extent
intragroup loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of 18 June 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of 1 August 2010), facilities and/or private placements made or deemed to be
made by a Swiss Borrower) must not at any time exceed twenty (20), if and as
long as a violation of this rule results in Swiss Withholding Tax consequences
for a Swiss Borrower, in each case in accordance with the meaning of Swiss
Guidelines or applicable legislation or explanatory notes addressing the same
issues that are in force at such time.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan, and if a Eurocurrency Rate Loan, its further character
as a Eurocurrency Rate Loan for which the LIBOR Daily Floating Rate Option has
been exercised, if applicable.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(e).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. L/C Advance” means, with respect to each U.S. Revolving Credit Lender,
such Lender’s funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable U.S. Revolving Credit Percentage.  All U.S. L/C
Advances shall be denominated in Dollars.

 

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Revolving Credit Borrowing.

 

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

 

“U.S. L/C Issuer” means Bank of America in its capacity as issuer of U.S.
Letters of Credit hereunder, or any successor issuer of U.S. Letters of Credit
hereunder.

 

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all U.S. L/C Borrowings. 
For purposes of computing the amount available to be drawn under any U.S. Letter
of Credit, the amount of such U.S. Letter of Credit shall be determined in
accordance with Section 1.09.  For all purposes of this Agreement, if on any
date of determination a U.S. Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such U.S. Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

32

--------------------------------------------------------------------------------


 

“U.S. Letter of Credit” means any letter of credit issued hereunder under the
U.S. Revolving Credit Facility and shall include the Existing Letters of
Credit.  U.S. Letters of Credit may be issued in Dollars or in Alternative
Currency.

 

“U.S. Letter of Credit Fees” has the meaning specified in Section 2.03(h).

 

“U.S. Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $200,000,000 and (b) the U.S. Revolving Credit Facility.  The U.S. Letter of
Credit Sublimit is part of, and not in addition to, the U.S. Revolving Credit
Facility.

 

“U.S. Required Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total U.S.
Revolving Credit Outstandings (with the aggregate amount of each U.S. Revolving
Credit Lender’s risk participation and funded participation in U.S. L/C
Obligations and U.S. Swing Line Loans being deemed “held” by such U.S. Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused U.S.
Revolving Credit Commitments; provided that the unused U.S. Revolving Credit
Commitment of, and the portion of the Total U.S. Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of U.S. Required Revolving Lenders.

 

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the U.S. Revolving
Credit Lenders pursuant to Section 2.01(a).

 

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to (a) make U.S. Revolving Credit Loans to the Company
pursuant to Section 2.01(a), (b) purchase participations in U.S. L/C
Obligations, and (c) purchase participations in U.S. Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Revolving Credit Commitment”, opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or on an
Increase Joinder pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  As of the Closing Date, the aggregate amount of the U.S.
Revolving Credit Commitments is One Billion Three Hundred Million Dollars
($1,300,000,000).

 

“U.S. Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate Outstanding Amount at such time of its U.S. Revolving Credit Loans and
the aggregate Outstanding Amount of such Lender’s participation in U.S. L/C
Obligations and U.S. Swing Line Loans at such time.

 

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.

 

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

 

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.04.

 

“U.S. Swing Line Lender” means Bank of America in its capacity as provider of
U.S. Swing Line Loans, or any successor swing line lender hereunder.

 

33

--------------------------------------------------------------------------------


 

“U.S. Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“U.S. Swing Line Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the U.S. Revolving Credit Facility.  The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Revolving Credit Facility.

 

“Wells Fargo Fee Letter” means the letter agreement, dated as of the Closing
Date, among the Company and Wells Fargo Bank, National Association.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470 20 on financial liabilities shall be disregarded.

 

34

--------------------------------------------------------------------------------


 

(b)           Changes in GAAP.  If at any time any change in GAAP (including
conversion to IFRS as described below) would affect the computation of any
financial ratio, covenant or other requirement set forth in any Loan Document,
and either the Company or the Required Lenders shall so request, the
Administrative Agent and the Company shall negotiate in good faith to amend such
ratio, covenant or other requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio, covenant or other requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Company shall provide to the Administrative Agent and the
Lenders a written reconciliation in form and substance reasonably satisfactory
to the Administrative Agent between calculations of such ratio, covenant or
other requirement made before and after giving effect to such change in GAAP. 
If the Company notifies the Administrative Agent that it is required to report
under IFRS or has elected to do so through an early-adoption policy, “GAAP”
shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, the Company cannot elect to report under
U.S. generally accepted accounting principles).

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the U.S. L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the U.S. L/C
Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a U.S. Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Credit Borrowing, Eurocurrency Rate Loan or U.S. Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be.

 

1.06        Additional Alternative Currencies.

 

(a)           The Company may from time to time request that Eurocurrency Rate
Loans be made and/or U.S. Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Alternative Currency;” provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Appropriate Lenders; and in the case of any such request with respect to the
issuance of U.S. Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the U.S. L/C Issuer.

 

35

--------------------------------------------------------------------------------


 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to U.S. Letters of Credit,
the U.S. L/C Issuer, in its or their reasonable discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Appropriate Lender thereof; and in the case of any
such request pertaining to U.S. Letters of Credit, the Administrative Agent
shall promptly notify the U.S. L/C Issuer thereof.  Each Appropriate Lender (in
the case of any such request pertaining to Eurocurrency Rate Loans) or the U.S.
L/C Issuer (in the case of a request pertaining to U.S. Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of U.S. Letters of Credit,
as the case may be, in such requested currency.

 

(c)           Any failure by an Appropriate Lender or the U.S. L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Lender or the
U.S. L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be
made or U.S. Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Appropriate Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and (i) the Administrative Agent and such
Appropriate Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency, and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans under the Alternative Revolving Credit
Facility; and if the Administrative Agent and the U.S. L/C Issuer consent to the
issuance of U.S. Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any U.S. Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.06, the Administrative Agent shall promptly so notify the
Company.  Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.

 

1.07        Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption.  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.09                        U.S. Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a U.S. Letter of Credit at any time shall be
deemed to be the Dollar Equivalent of the stated amount of such U.S. Letter of
Credit in effect at such time; provided, however, that with respect to any U.S.
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such U.S. Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such U.S. Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.10                        Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Articles II and IX) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 The U.S. Revolving Credit Borrowings. 
Subject to the terms and conditions set forth herein, each U.S. Revolving Credit
Lender severally agrees to make loans (each such loan, a “U.S. Revolving Credit
Loan”) to the Company in Dollars from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s U.S. Revolving Credit Commitment;
provided, however, that after giving effect to any U.S. Revolving Credit
Borrowing, (i) the Total U.S. Revolving Credit Outstandings shall not exceed the
U.S. Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
U.S. Revolving Credit Loans of any Lender, plus such U.S. Revolving Credit
Lender’s Applicable U.S. Revolving Credit Percentage of the Outstanding Amount
of all U.S. L/C Obligations, plus such U.S. Revolving Credit Lender’s Applicable
U.S. Revolving Credit Percentage of the Outstanding Amount of all U.S. Swing
Line Loans shall not exceed such U.S. Revolving Credit Lender’s U.S. Revolving
Credit Commitment.  Within the limits of each U.S. Revolving Credit Lender’s
U.S. Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a).  U.S. Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

(b)                                 The Alternative Revolving Credit
Borrowings.  Subject to the terms and conditions set forth herein, each
Alternative Revolving Credit Lender severally agrees to make loans (each such
loan, an “Alternative Revolving Credit Loan”) to the relevant Borrowers in
Dollars or in Alternative Currencies from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Alternative Revolving Credit Commitment;
provided, however, that after giving effect to any Alternative Revolving Credit
Borrowing, (i) the Total Alternative Revolving Credit Outstandings shall not
exceed the Alternative Revolving Credit Facility and (ii) the aggregate
Outstanding Amount of the Alternative Revolving Credit Loans of any Lender shall
not exceed such Alternative Revolving Credit Lender’s Alternative Revolving
Credit Commitment. 

 

37

--------------------------------------------------------------------------------


 

Within the limits of each Alternative Revolving Credit Lender’s Alternative
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the relevant Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Alternative
Revolving Credit Loans in Dollars may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.  Alternative Revolving Credit Loans in
Alternative Currencies shall be Eurocurrency Rate Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each U.S. Revolving Credit Borrowing, each
Alternative Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by (i) telephone or (ii) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice.  Each such Committed Loan
Notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars (other than Borrowings of, conversions to or continuations of
Eurocurrency Rate Loans for which the LIBOR Daily Floating Rating Option has
been exercised) or of any conversion of Eurocurrency Rate Loans denominated in
Dollars (x) to Base Rate Loans or (y) from one Type of Eurocurrency Rate Loan to
another (i.e., exercise of the LIBOR Daily Floating Rating Option), (B) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the requested date
of any Borrowing of Base Rate Loans or Borrowings of, conversions to or
continuations of Eurocurrency Rate Loans for which the LIBOR Daily Floating Rate
Option has been exercised; provided, however, that, except in the case of clause
2.02(f), if the Company wishes to request Eurocurrency Rate Loans having an
Interest Period other than one week or one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m.; (1) four
Business Days prior to the requested date of such Borrowing, conversion or
continuation, of Eurocurrency Rate Loans denominated in Dollars, or (2) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to such
Appropriate Lenders.  Not later than 11:00 a.m., (x) three Business Days before
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars and having an Interest Period other than one
week or one, two, three or six months in duration as provided in the definition
of “Interest Period,” or (y) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of such Borrowing
or continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and having an Interest Period other than one week or one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Appropriate Lenders.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. 

 

38

--------------------------------------------------------------------------------


 

Each Committed Loan Notice shall specify (I) whether the applicable Borrower is
requesting a U.S. Revolving Credit Borrowing, an Alternative Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (II) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (III) the principal amount of Loans to be borrowed, converted or
continued, (IV) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, (V) if applicable, the duration of the
Interest Period with respect thereto, (VI) if applicable, the currency of the
Revolving Credit Loans to be borrowed and (VII) if applicable, the Designated
Borrower.  If the Company fails to specify a currency in a Committed Loan Notice
requesting an Alternative Revolving Credit Borrowing, then the Alternative
Revolving Credit Loans so requested shall be made in Dollars.  If the Company
fails to specify a Type of Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Alternative Revolving Credit Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Company requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Revolving Credit Loan may be converted into or
continued as a Revolving Credit Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage under the applicable Facility of the
applicable U.S. Revolving Credit Loans or Alternative Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans, or continuation of Alternative
Revolving Credit Loans denominated in a currency other than Dollars, described
in Section 2.02(a).  In the case of a U.S. Revolving Credit Borrowing or an
Alternative Revolving Credit Borrowing denominated in Dollars, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of a U.S. Revolving Credit
Borrowing denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent, in the case of any Alternative Revolving
Credit Borrowing denominated in Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date a Committed Loan Notice with respect to a U.S. Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are U.S. L/C Borrowings
outstanding, then the proceeds of such U.S. Revolving Credit Borrowing, first,
shall be applied to the payment in full of any such U.S. L/C Borrowings in
Dollars, and second, shall be made available to the Company as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

39

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten Interest Periods in effect in respect of each
Revolving Credit Facility.

 

(f)                                   Notwithstanding anything in this
Section 2.02 to the contrary, the Company may request for itself, but not for
any other Borrowers, Revolving Credit Borrowings of, conversions to and
continuations of Eurocurrency Rate Loans in Dollars at the LIBOR Daily Floating
Rate (such option, the “LIBOR Daily Floating Rate Option”), (i) commencing on
the Closing Date, and such LIBOR Daily Floating Rate Option shall continue
automatically until the earliest of (A) repayment of such portion of the Loans
in full, (B) written notice from the Company or (C) August 29, 2015; and (ii) in
addition to the period described in clause (i), for up to a total of 60 days per
any period of 12 consecutive months, commencing upon notice from the Company of
its election to exercise the LIBOR Daily Floating Rate Option and continuing
automatically until the earliest of (A) repayment of such portion of the Loans
in full, (B) written notice from the Company or (C) the date that is 60 days
from the commencement of such election to exercise the LIBOR Daily Floating Rate
Option (which period shall be reduced by the number of days the LIBOR Daily
Floating Rate Option was in effect for such 12 consecutive months pursuant to
this clause (ii)).

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent,
and such Lender.

 

(h)                                 This Section 2.02 shall not apply to U.S.
Swing Line Loans.

 

2.03                        U.S. Letters of Credit.

 

(a)                                 The U.S. Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the U.S. L/C Issuer agrees, in reliance upon the agreements of
the U.S. Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue U.S. Letters of Credit denominated in
Dollars or one or more Alternative Currencies for the account of the Company or
its Subsidiaries, and to amend or extend U.S. Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the U.S. Letters of Credit; and (B) the U.S. Revolving Credit Lenders
severally agree to participate in U.S. Letters of Credit issued for the account
of the Company or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any U.S. L/C Credit Extension with respect to any U.S.
Letter of Credit, (I) the Total U.S. Revolving Credit Outstandings shall not
exceed the U.S. Revolving Credit Facility, (II) the aggregate Outstanding Amount
of the U.S. Revolving Credit Loans of any U.S. Revolving Credit Lender, plus
such Lender’s Applicable U.S. Revolving Credit Percentage of the Outstanding
Amount of all U.S. L/C Obligations, plus such Lender’s Applicable U.S. Revolving
Credit Percentage of the Outstanding Amount of all U.S. Swing Line Loans shall
not exceed such Lender’s U.S. Revolving Credit Commitment, and (III) the
Outstanding Amount of the U.S. L/C Obligations shall not exceed the U.S. Letter
of Credit Sublimit. 

 

40

--------------------------------------------------------------------------------


 

Each request by the Company for the issuance or amendment of a U.S. Letter of
Credit shall be deemed to be a representation by the Company that the U.S. L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain U.S. Letters of
Credit shall be fully revolving, and accordingly, the Company may, during the
foregoing period, obtain U.S. Letters of Credit to replace U.S. Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

(ii)                                  The U.S. L/C Issuer shall not issue any
U.S. Letter of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested U.S. Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the U.S. Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested U.S. Letter
of Credit would occur after the Letter of Credit Expiration Date, unless (x) all
of the U.S. Revolving Credit Lenders and the U.S. L/C Issuer have approved such
expiry date or (y) such U.S. Letter of Credit is cash collateralized on terms
and pursuant to arrangements reasonably satisfactory to the U.S. L/C Issuer.

 

(iii)                               The U.S. L/C Issuer shall not be under any
obligation to issue any U.S. Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the U.S. L/C Issuer from issuing the U.S. Letter of Credit, or any Law
applicable to the U.S. L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the U.S. L/C Issuer shall prohibit, or request that the U.S. L/C Issuer refrain
from, the issuance of letters of credit generally or the U.S. Letter of Credit
in particular or shall impose upon the U.S. L/C Issuer with respect to the U.S.
Letter of Credit any restriction, reserve or capital requirement (for which the
U.S. L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the U.S. L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the U.S.
L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such U.S. Letter of Credit
would violate one or more policies of the U.S. L/C Issuer applicable to letters
of credit generally;

 

41

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the
Administrative Agent and the U.S. L/C Issuer, such U.S. Letter of Credit is in
an initial stated amount less than $100,000 in the case of a standby U.S. Letter
of Credit;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the U.S. L/C Issuer, such U.S. Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the U.S. L/C Issuer does not as of the
issuance date of the requested U.S. Letter of Credit issue U.S. Letters of
Credit in the requested currency;

 

(F)                                 any U.S. Revolving Credit Lender is at that
time a Defaulting Lender, unless the U.S. L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
U.S. L/C Issuer in its sole discretion, with the Company or such Lender to
eliminate the U.S. L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the U.S. Letter of Credit then proposed to be issued or that
U.S. Letter of Credit and all other U.S. L/C Obligations as to which the U.S.
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;

 

(G)                               such U.S. Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder.

 

(iv)                              The U.S. L/C Issuer shall not amend any U.S.
Letter of Credit if the U.S. L/C Issuer would not be permitted at such time to
issue such U.S. Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The U.S. L/C Issuer shall be under no
obligation to amend any U.S. Letter of Credit if (A) the U.S. L/C Issuer would
have no obligation at such time to issue such U.S. Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such U.S. Letter
of Credit does not accept the proposed amendment to such U.S. Letter of Credit.

 

(vi)                              The U.S. L/C Issuer shall act on behalf of the
U.S. Revolving Credit Lenders with respect to any U.S. Letters of Credit issued
by it and the documents associated therewith, and the U.S. L/C Issuer shall have
all of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the U.S. L/C
Issuer in connection with U.S. Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such U.S. Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included the
U.S. L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the U.S. L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
U.S. Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each U.S. Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Company delivered
to the U.S. L/C Issuer (with a copy to the Administrative Agent) in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the U.S. L/C Issuer, by personal
delivery or by any other means acceptable to the U.S. L/C Issuer.  Such Letter
of Credit Application must be received by the U.S. L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the U.S. L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. 

 

42

--------------------------------------------------------------------------------


 

In the case of a request for an initial issuance of a U.S. Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the U.S. L/C Issuer: (A) the proposed issuance date of the
requested U.S. Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested U.S. Letter of Credit; and (H) such other matters as
the U.S. L/C Issuer may reasonably request.  In the case of a request for an
amendment of any outstanding U.S. Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the U.S.
L/C Issuer (1) the U.S. Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the U.S. L/C Issuer may
reasonably request.  Additionally, the Company shall furnish to the U.S. L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested U.S. Letter of Credit issuance or amendment,
including any Issuer Documents, as the U.S. L/C Issuer or the Administrative
Agent may reasonably request.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the U.S. L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Company and, if not, the U.S.
L/C Issuer will provide the Administrative Agent with a copy thereof.  Unless
the U.S. L/C Issuer has received written notice from any U.S. Revolving Credit
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable U.S.
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the U.S. L/C Issuer shall, on the requested date, issue a U.S. Letter of Credit
for the account of the Company (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
U.S. L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each U.S. Letter of Credit, each U.S. Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the U.S. L/C Issuer a risk participation in such U.S. Letter of Credit in
an amount equal to the product of such U.S. Revolving Credit Lender’s Applicable
U.S. Revolving Credit Percentage times the amount of such U.S. Letter of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the U.S. L/C Issuer may, in its sole discretion,
agree to issue a U.S. Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the U.S. L/C Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such U.S. Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such U.S. Letter of
Credit is issued.  Unless otherwise directed by the U.S. L/C Issuer, the Company
shall not be required to make a specific request to the U.S. L/C Issuer for any
such extension.  Once an Auto-Extension Letter of Credit has been issued, the
U.S. Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the U.S. L/C Issuer to permit the extension of such U.S. Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the U.S. L/C Issuer shall not permit
any such extension if (A) the U.S. L/C Issuer has determined that it would not
be permitted, or would have no obligation at such time to issue such U.S. Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the U.S. Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
U.S. Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the U.S. L/C Issuer not to permit such extension.

 

43

--------------------------------------------------------------------------------


 

(iv)                              Promptly after its delivery of any U.S. Letter
of Credit or any amendment to a U.S. Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the U.S. L/C Issuer will also
deliver to the Company and the Administrative Agent a true and complete copy of
such U.S. Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
U.S. Letter of Credit of any notice of a drawing under such U.S. Letter of
Credit, the U.S. L/C Issuer shall notify the Company and the Administrative
Agent thereof.  In the case of a U.S. Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse the U.S. L/C Issuer in such
Alternative Currency, unless (A) the U.S. L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the U.S. L/C Issuer promptly following receipt of
the notice of drawing that the Company will reimburse the U.S. L/C Issuer in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
U.S. Letter of Credit denominated in an Alternative Currency, the U.S. L/C
Issuer shall notify the Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than
11:00 a.m. on the date of any payment by the U.S. L/C Issuer under a U.S. Letter
of Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the U.S. L/C Issuer under a U.S. Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse the U.S. L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency.  In the
event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Company agrees, as a separate and
independent obligation, to indemnify the U.S. L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing.  If the Company fails to timely reimburse the U.S. L/C
Issuer on the Honor Date, the Administrative Agent shall promptly notify each
U.S. Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a U.S. Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such U.S. Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Company
shall be deemed to have requested a U.S. Revolving Credit Borrowing of Base Rate
Loans, to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the U.S. Revolving Credit Commitments under the U.S.
Revolving Credit Facility of such U.S. Revolving Credit Lender, and subject to
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the U.S. L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  Each U.S. Revolving Credit Lender shall
upon any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the U.S. L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Applicable U.S.
Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each U.S.
Revolving Credit Lender that so makes funds available shall be deemed to have
made a U.S. Revolving Credit Loan that is a Base Rate Loan to the Company in
such amount.  The Administrative Agent shall remit the funds so received to the
U.S. L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount in
respect of a U.S. Letter of Credit that is not fully refinanced by a U.S.
Revolving Credit Borrowing of Base Rate Loans because the applicable conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the U.S. L/C Issuer a U.S. L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which U.S. L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.  In such event, each U.S.
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the U.S. L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such U.S. L/C Borrowing and shall constitute a
U.S. L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each U.S. Revolving Credit Lender funds
its U.S. Revolving Credit Loan or U.S. L/C Advance pursuant to this
Section 2.03(c) to reimburse the U.S. L/C Issuer for any amount drawn under any
U.S. Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Credit Percentage of such amount shall be solely for the account of the U.S. L/C
Issuer.

 

(v)                                 Each U.S. Revolving Credit Lender’s
obligation to make U.S. Revolving Credit Loans or U.S. L/C Advances to reimburse
the U.S. L/C Issuer for amounts drawn under U.S. Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the U.S. L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each U.S. Revolving Credit Lender’s obligation to make
U.S. Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice ).  No such making of an U.S. L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the U.S. L/C Issuer
for the amount of any payment made by the U.S. L/C Issuer under any U.S. Letter
of Credit, together with interest as provided herein.

 

(vi)                              If any U.S. Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the U.S. L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the U.S. L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the U.S. L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the U.S. L/C Issuer in
connection with the foregoing. 

 

45

--------------------------------------------------------------------------------


 

If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Loan included in the relevant
Borrowing or U.S. L/C Advance in respect of the relevant U.S. L/C Borrowing, as
the case may be.  A certificate of the U.S. L/C Issuer submitted to any U.S.
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the U.S. L/C Issuer
has made a payment under any U.S. Letter of Credit and has received from any
U.S. Revolving Credit Lender such Lender’s U.S. L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the U.S. L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the U.S. L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the U.S. L/C Issuer in its discretion), each U.S. Revolving Credit Lender shall
pay to the Administrative Agent for the account of the U.S. L/C Issuer its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the U.S. L/C Issuer for each drawing under each U.S.
Letter of Credit issued by it and to repay each U.S. L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such U.S. Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such U.S. Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the U.S. L/C Issuer or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such U.S. Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such U.S. Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such U.S. Letter of Credit;

 

46

--------------------------------------------------------------------------------


 

(iv)                              waiver by the U.S. L/C Issuer of any
requirement that exists for the U.S. L/C Issuer’s protection and not the
protection of the Company or any waiver by the U.S. L/C Issuer which does not in
fact materially prejudice the Company;

 

(v)                                 honor of a demand for payment presented
electronically even if such U.S. Letter of Credit requires that demand be in the
form of a draft;

 

(vi)                              any payment made by the U.S. L/C Issuer in
respect of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
U.S. Letter of Credit if presentation after such date is authorized by the UCC
or the ISP, as applicable;

 

(vii)                           any payment by the U.S. L/C Issuer under such
U.S. Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such U.S. Letter of Credit; or any payment
made by the U.S. L/C Issuer under such U.S. Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such U.S. Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Company or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any of its Subsidiaries.

 

The Company shall promptly examine a copy of each U.S. Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the U.S. L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the U.S. L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of U.S. L/C Issuer.  Each Lender and
the Company agree that, in paying any drawing under a U.S. Letter of Credit, the
U.S. L/C Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the U.S.
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  None of the U.S. L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the U.S. L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the U.S.
Revolving Credit Lenders or the U.S. Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any U.S. Letter of
Credit or Issuer Document.  The Company hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any U.S.
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the U.S. L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
U.S. L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (viii) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against the U.S. L/C Issuer, and the U.S. L/C Issuer may be liable to the
Company to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the U.S. L/C Issuer’s willful misconduct or gross
negligence or the U.S. L/C Issuer’s willful or grossly negligent failure to pay
under any U.S. Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a U.S. Letter of Credit. 

 

47

--------------------------------------------------------------------------------


 

In furtherance and not in limitation of the foregoing, the U.S. L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the U.S. L/C Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a U.S. Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.  The U.S. L/C Issuer may send a U.S.
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the U.S. L/C Issuer and the
Company when a U.S. Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit) the rules of the ISP shall apply to
each U.S. Letter of Credit.  Notwithstanding the foregoing, the U.S. L/C Issuer
shall not be responsible to the Company for, and the U.S. L/C Issuer’s rights
and remedies against the Company shall not be impaired by, any action or
inaction of the U.S. L/C Issuer required under any law, order, or practice that
is required to be applied to any U.S. Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the U.S. L/C Issuer or
the beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any U.S. Letter of Credit chooses such
law or practice.

 

(h)                                 Letter of Credit Fees.  The Company shall
pay to the Administrative Agent for the account of each U.S. Revolving Credit
Lender in accordance, subject to adjustment as provided in Section 2.16, with
its Applicable U.S. Revolving Credit Percentage, in Dollars, a U.S. Letter of
Credit fee (the “U.S. Letter of Credit Fee”) for each U.S. Letter of Credit
equal to the Applicable Rate for Loans that are Eurocurrency Rate Loans times
the Dollar Equivalent of the daily amount available to be drawn under such U.S.
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any U.S. Letter of Credit, the amount of such U.S. Letter of Credit
shall be determined in accordance with Section 1.09.  U.S. Letter of Credit Fees
shall be (i) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such U.S. Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each U.S. Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the U.S. Required
Revolving Lenders, while any Event of Default exists, all U.S. Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
U.S. L/C Issuer for its own account, in Dollars, a fronting fee with respect to
each U.S. Letter of Credit, at the rate set forth in the Bank of America Fee
Letter, computed on the Dollar Equivalent of the daily amount available to be
drawn under such U.S. Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such U.S.
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. 

 

48

--------------------------------------------------------------------------------


 

For purposes of computing the daily amount available to be drawn under any U.S.
Letter of Credit, the amount of such U.S. Letter of Credit shall be determined
in accordance with Section 1.09.  In addition, the Company shall pay directly to
the U.S. L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the U.S. L/C Issuer relating to letters of credit as from time to
time in effect.  Such customary fees (other than the fronting fee) and standard
costs and charges are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 U.S. Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a U.S. Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Company shall be obligated to reimburse the U.S. L/C
Issuer hereunder for any and all drawings under such U.S. Letter of Credit.  The
Company hereby acknowledges that the issuance of U.S. Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04                        U.S. Swing Line Loans.

 

(a)                                 The U.S. Swing Line.  Subject to the terms
and conditions set forth herein, the U.S. Swing Line Lender, in reliance upon
the agreements of the other U.S. Revolving Credit Lenders set forth in this
Section 2.04, may in its sole discretion make loans in Dollars (each such loan,
a “U.S. Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the U.S. Swing Line Sublimit, notwithstanding the fact
that such U.S. Swing Line Loans, when aggregated with the Applicable U.S.
Revolving Credit Percentage of the Outstanding Amount of U.S. Revolving Credit
Loans and U.S. L/C Obligations of the Lender acting as U.S. Swing Line Lender,
may exceed the amount of such Lender’s U.S. Revolving Credit Commitment;
provided, however, that (x) after giving effect to any U.S. Swing Line Loan,
(i) the Total U.S. Revolving Credit Outstandings shall not exceed the U.S.
Revolving Credit Facility at such time and (ii) the aggregate Outstanding Amount
of the U.S. Revolving Credit Loans of any U.S. Revolving Credit Lender at such
time, plus such U.S. Revolving Credit Lender’s Applicable U.S. Revolving Credit
Percentage of the Outstanding Amount of all U.S. L/C Obligations at such time,
plus such U.S. Revolving Credit Lender’s Applicable U.S. Revolving Credit
Percentage of the Outstanding Amount of all U.S. Swing Line Loans at such time
shall not exceed such Lender’s U.S. Revolving Credit Commitment, (y) the Company
shall not use the proceeds of any U.S. Swing Line Loan to refinance any
outstanding U.S. Swing Line Loan and (z) the U.S. Swing Line Lender shall not be
under an obligation to make any U.S. Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits under this Section 2.04(a), and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Immediately upon the making
of a U.S. Swing Line Loan, each U.S. Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the U.S.
Swing Line Lender a risk participation in such U.S. Swing Line Loan in an amount
equal to the product of such U.S. Revolving Credit Lender’s Applicable U.S.
Revolving Credit Percentage times the amount of such U.S. Swing Line Loan.

 

49

--------------------------------------------------------------------------------


 

(b)                                 Borrowing Procedures.  Each U.S. Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the U.S. Swing
Line Lender and the Administrative Agent, which may be given by (i) telephone or
(ii) a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the U.S. Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice.  Each such Swing Line Loan
Notice must be received by the U.S. Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (x) the amount to be borrowed, which shall be a minimum of $100,000, and
(y) the requested borrowing date, which shall be a Business Day.  Promptly after
receipt by the U.S. Swing Line Lender of any telephonic Swing Line Loan Notice,
the U.S. Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the U.S. Swing Line Lender will notify the
Administrative Agent of the contents thereof.  Unless the U.S. Swing Line Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any relevant U.S. Revolving Credit Lender) prior to
2:00 p.m. on the date of the proposed U.S. Swing Line Borrowing (A) directing
the U.S. Swing Line Lender not to make such U.S. Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the U.S. Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
U.S. Swing Line Loan available to the Company at its office by crediting the
account of the Company on the books of the U.S. Swing Line Lender in Same Day
Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The U.S. Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the U.S. Swing Line Lender to so request on its
behalf), that each U.S. Revolving Credit Lender make a U.S. Revolving Credit
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of U.S. Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the U.S. Revolving Credit Facility and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  The U.S. Swing Line Lender shall furnish the Company with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each U.S. Revolving Credit Lender shall make an
amount equal to its relevant Applicable U.S. Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable U.S. Swing Line Loan) for the account
of the U.S. Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the U.S. Swing Line Lender.

 

(ii)                                  If for any reason any U.S. Swing Line Loan
cannot be refinanced by a U.S. Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the U.S. Swing
Line Lender as set forth herein shall be deemed to be a request by the U.S.
Swing Line Lender that each of the U.S. Revolving Credit Lenders fund its risk
participation in the relevant U.S. Swing Line Loan and such U.S. Revolving
Credit Lender’s payment to the Administrative Agent for the account of the U.S.
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

50

--------------------------------------------------------------------------------


 

(iii)                               If any U.S. Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the U.S. Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the U.S. Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the U.S. Swing Line
Lender at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the U.S. Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
funded participation in the relevant U.S. Swing Line Loan, as the case may be. 
A certificate of the U.S. Swing Line Lender submitted to any U.S. Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each U.S. Revolving Credit Lender’s obligation
to make U.S. Revolving Credit Loans or to purchase and fund risk participations
in the U.S. Swing Line Loans pursuant to this Section 2.04(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the U.S. Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each U.S. Revolving Credit
Lender’s obligation to make U.S. Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay U.S. Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any U.S. Revolving
Credit Lender has purchased and funded a risk participation in a U.S. Swing Line
Loan, if the U.S. Swing Line Lender receives any payment on account of such U.S.
Swing Line Loan, the U.S. Swing Line Lender will distribute to such U.S.
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the U.S. Swing Line Lender.

 

(ii)                                  If any payment received by the U.S. Swing
Line Lender in respect of principal or interest on any U.S. Swing Line Loan is
required to be returned by the U.S. Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the U.S. Swing Line Lender in its discretion), each U.S.
Revolving Credit Lender shall pay to the U.S. Swing Line Lender its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the U.S. Swing
Line Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

51

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The U.S. Swing Line Lender shall be responsible for invoicing the Company for
interest on the U.S. Swing Line Loans.  Until each U.S. Revolving Credit Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such U.S. Revolving Credit Lender’s Applicable U.S. Revolving Credit
Percentage of any U.S. Swing Line Loan, interest in respect of such Applicable
U.S. Revolving Credit Percentage shall be solely for the account of the U.S.
Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of any
U.S. Swing Line Loans directly to the U.S. Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 Each Borrower may, upon notice from the
Company to the Administrative Agent pursuant to delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility).  If such notice is given by the Company,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be paid to the Appropriate Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

 

(b)                                 The Company may, upon notice to the U.S.
Swing Line Lender pursuant to delivery to the U.S. Swing Line Lender of a Notice
of Loan Prepayment (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay any U.S. Swing Line Loan in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the U.S. Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Company may rescind any notice of prepayment
under Sections 2.05(a) or 2.05(b) if such prepayment would have resulted from
(A) a refinancing of all of the Facilities, (B) issuance of Incremental Term
Loans or Incremental Revolving Commitments or (C) the proceeds of a Disposition,
which refinancing, issuance or Disposition shall not be consummated or shall
otherwise be delayed.

 

52

--------------------------------------------------------------------------------


 

(d)                                 (i)                                     If
for any reason, the Total U.S. Revolving Credit Outstandings at any time exceed
the U.S. Revolving Credit Facility at such time, the Company shall promptly
prepay U.S. Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C
Borrowings and/or Cash Collateralize the U.S. L/C Obligations (other than U.S.
L/C Borrowings) in an aggregate amount at least equal to such excess; provided,
however, that, subject to the provisions of Section 2.15(a), the Company shall
not be required to Cash Collateralize the U.S. L/C Obligations pursuant to this
Section 2.05(d)(i) unless after the prepayment in full of the U.S. Revolving
Credit Loans and U.S. Swing Line Loans, such Total U.S. Revolving Credit
Outstandings exceed the U.S. Revolving Credit Facility then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, reasonably request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

 

(ii)                                  If the Administrative Agent notifies the
Company at any time that the Total Alternative Revolving Credit Outstandings at
such time exceed an amount equal to 105% of the Alternative Revolving Credit
Facility at such time, then, within two Business Days after receipt of such
notice, the applicable Borrowers shall prepay their respective Alternative
Revolving Credit Loans in an aggregate amount at least equal to such excess.

 

(e)                                  Prepayments of the U.S. Revolving Credit
Facility made pursuant to this Section 2.05, first, shall be applied ratably to
the U.S. L/C Borrowings and the U.S. Swing Line Loans, second, shall be applied
ratably to the outstanding U.S. Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining U.S. L/C Obligations.  Upon the drawing
of any U.S. Letter of Credit that has been Cash Collateralized, the funds held
as Cash Collateral shall be applied (without any further action by or notice to
or from the Company or any other Loan Party) to reimburse the U.S. L/C Issuer or
the U.S. Revolving Credit Lenders, as applicable.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 The Company may, upon notice to the
Administrative Agent, terminate the Revolving Credit Facilities, U.S. Letter of
Credit Sublimit or U.S. Swing Line Sublimit, or from time to time permanently
reduce Revolving Credit Facilities, U.S. Letter of Credit Sublimit or U.S. Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce (A) the Revolving
Credit Facilities if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total U.S. Revolving Credit Outstandings, in the case
of the U.S. Revolving Credit Facility, or the Total Alternative Revolving Credit
Outstandings, in the case of the Alternative Revolving Credit Facility, would
exceed the relevant Revolving Credit Facility, (B) the U.S. Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of any U.S. L/C
Obligations not fully Cash Collateralized hereunder would exceed the U.S. Letter
of Credit Sublimit or (C) the U.S. Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
any U.S. Swing Line Loans would exceed the U.S. Swing Line Sublimit and (iv) if
after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the U.S. Letter of Credit Sublimit or the
U.S. Swing Line Sublimit exceeds the U.S. Revolving Credit Facility, as
applicable, at such time, the U.S. Letter of Credit Sublimit or the U.S. Swing
Line Sublimit, as the case may be, shall be automatically reduced by the amount
of such excess.

 

53

--------------------------------------------------------------------------------


 

(b)                                 Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Appropriate
Lenders of any termination or reduction of the U.S. Letter of Credit Sublimit,
U.S. Swing Line Sublimit or Revolving Credit Commitments under this
Section 2.06.  Upon any reduction of a Revolving Credit Commitment, such
Revolving Credit Commitment of such Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the relevant Revolving Credit Facility accrued until the
effective date of any termination of such Revolving Credit Facility shall be
paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 U.S. Revolving Credit Loans.  The Company
shall repay to the Administrative Agent for the ratable benefit of the U.S.
Revolving Credit Lenders on the Maturity Date for the U.S. Revolving Credit
Facility the aggregate principal amount of all U.S. Revolving Credit Loans
outstanding on such date.

 

(b)                                 Alternative Revolving Credit Loans.  Each
Borrower shall repay to the Administrative Agent for the ratable benefit of the
Alternative Revolving Credit Lenders on the Maturity Date for the Alternative
Revolving Credit Facility the aggregate principal amount of all Alternative
Revolving Credit Loans of such Borrower outstanding on such date.

 

(c)                                  U.S. Swing Line Loans.  The Company shall
repay each U.S. Swing Line Loan on the earlier to occur of (i) the date ten
Business Days after such Loan is made and (ii) the Maturity Date for the U.S.
Revolving Credit Facility.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each U.S. Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for U.S. Swing Line Loans; provided that at such time as the U.S. Revolving
Credit Lenders have funded their risk participations in a U.S. Swing Line Loan
(as contemplated by Section 2.04(c)), such U.S. Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the date such risk
participation is funded at a rate per annum equal to the Base Rate plus the
Applicable Rate for U.S. Revolving Credit Loans.

 

(b)                                 (i)  If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the written request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

54

--------------------------------------------------------------------------------


 

(iii)                               Upon the written request of the Required
Lenders, while any Event of Default under Section 8.01(f) or 8.01(g) exists,
each Borrower shall pay interest on the principal amount of all outstanding
Obligations owed by such Borrower hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 Minimum Interest. By entering into this
Agreement, the parties have assumed in bona fide that the interest payable
hereunder is not and will not become subject to any Tax deduction on account of
Swiss Withholding Tax.

 

Nevertheless, if a deduction for Indemnified Taxes or Other Taxes is required by
Swiss law to be made in respect of any interest payable under a Loan Document by
a Swiss Borrower and should it be unlawful for the Swiss Borrower to comply with
Section 3.01(a) for any reason (where this would otherwise be required by the
terms of Section 3.01(a), taking into account the limitation to Indemnified
Taxes and Other Taxes, and if the increased amounts are effectively not paid)
then:

 

(i)                                     the applicable interest rate in relation
to that interest payment shall be the interest rate which would have applied to
that interest payment (as provided for in Section 2.08 in the absence of this
clause (d)) divided by one (1) minus the rate at which the relevant deduction
for Indemnified Taxes or Other Taxes is required to be made (where the rate at
which the relevant deduction for Indemnified Taxes or Other Taxes is required to
be made is for this purpose, expressed as a fraction of one (1) rather than as a
percentage);

 

(ii)                                  the Swiss Borrower shall: (i) pay the
relevant interest at the adjusted rate in accordance with this clause (d) and
(ii) make the deduction on the interest so recalculated; and

 

(iii)                               all references to a rate of interest under
such Loan shall be construed accordingly.

 

(e)                                  For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Revolving Credit Lender (other
than a Defaulting Lender as set forth in Section 2.16) in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the U.S. Revolving Credit
Facility or the Alternative Revolving Credit Facility, as applicable, exceeds
the sum of (i) the Outstanding Amount of the relevant Revolving Credit Loans and
(ii) in the case of the U.S. Revolving Credit Facility, the Outstanding Amount
of the U.S. L/C Obligations, subject to adjustment as provided in Section 2.16
(the “Commitment Fee”). 

 

55

--------------------------------------------------------------------------------


 

The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date and on the last day of the
Availability Period for the relevant Revolving Credit Facility.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  For the avoidance of doubt,
U.S. Swing Line Loans shall not be counted towards the Outstanding Amount of any
Revolving Credit Loans or any U.S. L/C Obligations.

 

(b)                                 Other Fees.

 

(i)                                     The Company shall pay to the
Administrative Agent for its own account, in Dollars, fees in the amounts and at
the times specified in the Bank of America Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year) or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.  With respect to
all Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the U.S. L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the U.S. L/C Issuer), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period. 

 

56

--------------------------------------------------------------------------------


 

This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the U.S. L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII.  Other than in the case of fraud or
willful misconduct, the Borrowers’ obligations under this paragraph shall
terminate upon the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent (in accordance with Section 10.06(c)) in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent (in accordance with Section 10.06(c)) and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent (in accordance with Section 10.06(c)) in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in U.S. Letters of
Credit and U.S. Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. 

 

57

--------------------------------------------------------------------------------


 

If any payment to be made by any Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided, that if such extension would cause payment of interest on or
principal of Eurocurrency Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Company prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the U.S. L/C Issuer
hereunder that a Borrower will not make such payment, the Administrative Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the U.S. L/C Issuer, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the U.S.
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the U.S.
L/C Issuer, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

58

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in U.S. Letters of Credit and U.S. Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, or the participations in U.S. L/C Obligations or in U.S. Swing Line Loans
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in U.S. L/C Obligations and U.S. Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section 2.13 shall
not be construed to apply to (x) any payment made by or on behalf of any
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in U.S. L/C
Obligations or U.S. Swing Line Loans to any assignee or participant, other than
an assignment to the Company or any Subsidiary thereof (as to which the
provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

59

--------------------------------------------------------------------------------


 

2.14                        Increase in Commitments.

 

(a)                                 Borrower Request.  The Company may by
written notice to the Administrative Agent elect to request (x) prior to the
Maturity Date for the U.S. Revolving Credit Facility, an increase to the
existing U.S. Revolving Credit Commitments in Dollars (each, an “Incremental
U.S. Revolving Commitment”), (y) prior to the Maturity Date for the Alternative
Revolving Credit Facility, an increase to the existing Alternative Revolving
Credit Commitments (each, an “Incremental Alternative Revolving Commitment” and,
together with the Incremental U.S. Revolving Commitments, the “Incremental
Revolving Commitments”) and/or (z) prior to the latest Maturity Date, the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”), by an aggregate amount not in excess of $750,000,000.  Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Company proposes that the Incremental Commitments shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Eligible Assignee to whom the Company proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.  Each Incremental Commitment shall be in an
aggregate amount of $50,000,000 or any whole multiple of $1,000,000 in excess
thereof (provided that such amount may be less than $50,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth in above).

 

(b)                                 Conditions.  The Incremental Commitments
shall become effective as of the Increase Effective Date; provided that:

 

(i)                                     each of the conditions set forth in
Section 4.02 shall be satisfied;

 

(ii)                                  no Default shall have occurred and be
continuing or would result from the borrowings to be made on the Increase
Effective Date;

 

(iii)                               the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall have been true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.05(a) and
Section 5.05(b) shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 6.01(a) and (b), respectively;

 

(iv)                              on a Pro Forma Basis (assuming, in the case of
Incremental Revolving Commitments, that such Incremental Revolving Commitments
are fully drawn), the Company shall be in compliance with each of the covenants
set forth in Section 7.10 as of the end of the latest fiscal quarter for which
internal financial statements are available;

 

(v)                                 the Borrowers shall make any breakage
payments in connection with any adjustment of Revolving Credit Loans pursuant to
Section 2.14(d);

 

(vi)                              the Company shall deliver or cause to be
delivered customary legal opinions or other documents to the extent reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent; and

 

(vii)                           the Applicable Rate for Incremental Term Loans
shall be determined by the Company and the Lenders of the Incremental Term
Loans.

 

60

--------------------------------------------------------------------------------


 

(c)                                  Terms of New Loans and Commitments.  The
terms and provisions of Loans made pursuant to Incremental Commitments shall be
as follows:

 

(i)                                     terms and provisions of Incremental Term
Loans shall be, except as otherwise set forth herein or in the Increase Joinder,
reasonably satisfactory to the Administrative Agent; provided that in any event
the Incremental Term Loans must comply with clauses (iii), (iv) and (v) below;

 

(ii)                                  the terms and provisions of (A) U.S.
Revolving Credit Loans made pursuant to Incremental U.S. Revolving Commitments
shall be identical to the U.S. Revolving Credit Loans and (B) Alternative
Revolving Credit Loans made pursuant to Incremental Alternative Revolving
Commitments shall be identical to the Alternative Revolving Credit Loans;

 

(iii)                               the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of any then existing Incremental Term Loans;

 

(iv)                              the maturity date of Incremental Term Loans
(the “Incremental Term Loan Maturity Date”) shall not be earlier than the latest
of any Loans’ Maturity Date; and

 

(v)                                 the all-in-yield of Incremental Term Loans
shall be determined by the Company and lenders participating in such Incremental
Commitments.

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Company, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them.  Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14.  In addition, unless otherwise specifically
provided herein, all references in Loan Documents to U.S. Revolving Credit Loans
or Alternative Revolving Credit Loans shall be deemed, unless the context
otherwise requires, to include references to U.S. Revolving Credit Loans made
pursuant to Incremental U.S. Revolving Commitments and Alternative Revolving
Credit Loans made pursuant to Incremental Alternative Revolving Commitments. 
This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

 

(d)                                 Adjustment of Revolving Credit Loans.  To
the extent the Commitments being increased on the relevant Increase Effective
Date are Incremental U.S. Revolving Commitments, then each U.S. Revolving Credit
Lender that is acquiring an Incremental U.S. Revolving Commitment on the
Increase Effective Date shall make a U.S. Revolving Credit Loan, the proceeds of
which will be used to prepay the U.S. Revolving Credit Loans of the other U.S.
Revolving Credit Lenders immediately prior to such Increase Effective Date, so
that, after giving effect thereto, the U.S. Revolving Credit Loans outstanding
are held by the U.S. Revolving Credit Lenders pro rata based on their U.S.
Revolving Credit Commitments after giving effect to such Incremental U.S.
Revolving Commitments.  If there is a new borrowing of U.S. Revolving Credit
Loans on such Increase Effective Date, the U.S. Revolving Credit Lenders after
giving effect to such Incremental U.S. Revolving Commitments shall make such
U.S. Revolving Credit Loans in accordance with Section 2.01(a).  To the extent
the Commitments being increased on the relevant Increase Effective Date are
Incremental Alternative Revolving Commitments, then each Alternative Revolving
Credit Lender that is acquiring an Incremental Alternative Revolving Commitment
on the Increase Effective Date shall make an Alternative Revolving Credit Loan,
the proceeds of which will be used to prepay the Alternative Revolving Credit
Loans of the other Alternative Revolving Credit Lenders immediately prior to
such Increase Effective Date, so that, after giving effect thereto, the
Alternative Revolving Credit Loans outstanding are held by the Alternative
Revolving Credit Lenders pro rata based on their Alternative Revolving Credit
Commitments after giving effect to such Incremental Alternative Revolving
Commitments. 

 

61

--------------------------------------------------------------------------------


 

If there is a new borrowing of Alternative Revolving Credit Loans on such
Increase Effective Date, the Alternative Revolving Credit Lenders after giving
effect to such Incremental Alternative Revolving Commitments shall make such
Alternative Revolving Credit Loans in accordance with Section 2.01(b).

 

(e)                                  Making of New Term Loans.  On any Increase
Effective Date on which Incremental Term Commitments become effective, subject
to the satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Commitments shall make an Incremental Term Loan to the applicable
Borrower in an amount equal to its Incremental Term Commitment.

 

(f)                                   Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.14 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees, and the Incremental
Loans shall be pari passu in right of payment, in each case, to the extent set
forth in the Increase Joinder.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
U.S. L/C Issuer has honored any full or partial drawing request under any U.S.
Letter of Credit and such drawing has resulted in a U.S. L/C Borrowing, (ii) as
of the Letter of Credit Expiration Date, any U.S. L/C Obligation for any reason
remains outstanding, (iii) the Company shall be required to provide Cash
Collateral pursuant to Section 8.02(c) or (iv) there shall exist a Defaulting
Lender, the Company shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the U.S. L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all U.S. L/C Obligations, the Company will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) the Minimum Collateral Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any U.S. Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the U.S. L/C Issuer.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Company, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to (and subject to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the U.S. L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the U.S. L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency; provided, that
notwithstanding the foregoing, no Cash Collateral provided in respect of any
Obligation of a Designated Borrower shall be applied to the satisfaction of any
Obligations of the Company.

 

62

--------------------------------------------------------------------------------


 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Section 2.03, 2.05, 2.06, 2.16 or 8.02 in respect of U.S.
Letters of Credit shall be held and applied to the satisfaction of the specific
U.S. L/C Obligations, obligations to fund participations therein (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent’s or U.S. L/C Issuer’s
good faith determination that there exists excess Cash Collateral; provided,
however, the Person providing Cash Collateral and the U.S. L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure of other obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders”, “U.S. Required Revolving Lenders”, “Alternative Required
Revolving Lenders” and Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the U.S. L/C Issuer or
U.S. Swing Line Lender hereunder; third, to Cash Collateralize the U.S. L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15; fourth, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) to
Cash Collateralize the U.S. L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future U.S. Letters of Credit issued
under this Agreement, in accordance with Section 2.15; sixth, to the payment of
any amounts owing to the Lenders, the U.S. L/C Issuer or the U.S. Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the U.S. L/C Issuer or the U.S. Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or U.S. L/C Borrowings in respect
of which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related U.S. Letters of Credit were issued at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and U.S. L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or U.S. L/C Obligations owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in U.S. L/C Obligations and U.S. Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.16(a)(iv). 

 

63

--------------------------------------------------------------------------------


 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive U.S. Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable U.S. Revolving
Credit Percentage of the stated amount of U.S. Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.15.

 

(C)                               With respect to any U.S. Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Company shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in U.S. L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the U.S. L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such U.S. L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in U.S. L/C Obligations and U.S. Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable U.S. Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s U.S. Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate U.S. Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
U.S. Revolving Credit Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

64

--------------------------------------------------------------------------------


 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
U.S. Swing Line Loans in an amount equal to the U.S. Swing Line Lender’s
Fronting Exposure and (y) second, Cash Collateralize the U.S. L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, the U.S. Swing Line Lender and the U.S. L/C Issuer agree
in writing in their sole discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par
(together with any amounts due to the Non-Defaulting Lenders pursuant to
Section 3.05 as a result of such purchase) that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in U.S. Letters of Credit and U.S. Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.17                        Designated Borrowers.

 

(a)                                 The Company may at any time, upon not less
than 10 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any wholly-owned Foreign Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Alternative Revolving
Credit Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Alternative Revolving Credit
Lender) a duly executed notice in substantially the form of Exhibit F (a
“Designated Borrower Request”).  If the Administrative Agent and each
Alternative Revolving Credit Lender agree that an Applicant Borrower shall be
entitled to receive Alternative Revolving Credit Loans hereunder, then the
Administrative Agent shall send an agreement in substantially the form of
Exhibit G (a “Designated Borrower Joinder Agreement”) to the Company and the
Alternative Revolving Credit Lenders specifying (i) the additional terms and
conditions applicable to Alternative Revolving Credit Loans to such Applicant
Borrower and (ii) the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Alternative Revolving Credit Lenders agrees to permit such Designated Borrower
to receive Alternative Revolving Credit Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice may be submitted by or on behalf of such
Designated Borrower until the date one Business Day after such effective date. 
The parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Lenders in their reasonable discretion, and Notes signed by such new Borrowers
to the extent any Lenders so require. 

 

65

--------------------------------------------------------------------------------


 

As of the Closing Date, Keurig Trading shall be a Designated Borrower pursuant
to this Section 2.17.

 

(b)                                 The Obligations of each Designated Borrower
shall be several in nature.  Notwithstanding anything contained in any Loan
Document to the contrary, no Designated Borrower shall be obligated with respect
to any Obligations of any other Loan Party.

 

(c)                                  Each Subsidiary of the Company that becomes
a “Designated Borrower” pursuant to this Section 2.17 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

(d)                                 The Company may from time to time, upon not
less than ten Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such; provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes.  If,
however, applicable Laws require the applicable withholding agent to withhold or
deduct any Taxes, such withholding agent shall be entitled to withhold or deduct
such Taxes in accordance with such Laws as determined in good faith by the
applicable withholding agent.

 

(ii)                                  If a Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the applicable
Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including withholding  or
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

66

--------------------------------------------------------------------------------


 

(iii)                               If the applicable withholding agent shall be
required by applicable Laws other than the Code to withhold or deduct any Taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions, (B) the applicable withholding agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required withholding or required deductions (including withholding or
deductions applicable to additional sums payable under this Section 3.01) have
been made, the Administrative Agent, Lender or U.S. L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of Section 3.01(a) above, the relevant Loan
Party shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Laws.

 

(c)                                  Tax Indemnifications.  Without limiting the
provisions of Section 3.01(a) or 3.01(b) above, the Company shall, and does
hereby, indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable by or required to be deducted or withheld from a payment
to the Administrative Agent or such Lender, as the case may be, and any
penalties, interest, additions to tax and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  The Company and the Guarantors shall, and
do hereby, jointly and severally indemnify the Administrative Agent, and shall
make a payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 9.12 below.

 

(d)                                 Evidence of Payments.  As soon as
practicable, after any payment of Indemnified Taxes or Other Taxes paid by a
Loan Party to a Governmental Authority as provided in this Section 3.01, such
Loan Party shall deliver to the Administrative Agent, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                  Status of Lenders.  Each Lender shall, at
such times as are reasonably requested by the Company or the Administrative
Agent, provide the Company and the Administrative Agent with any documentation
prescribed by Law, or reasonably requested by the Company or the Administrative
Agent, (I) certifying as to any entitlement of such Lender to an exemption from,
or reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents or (II) to determine whether any
withholding is required and the appropriate amount of withholding.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Company, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.

 

67

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing:

 

(i)                                     Each Lender that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Company and the Administrative Agent on or before the date on which it becomes a
party to this Agreement two properly completed and duly signed copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.

 

(ii)                                  Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Company and the Administrative Agent on or before the date on which it becomes a
party to this Agreement (and from time to time thereafter when required by Law
or upon the reasonable request of the Company or the Administrative Agent)
whichever of the following is applicable:

 

(I)                                   two duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)                              two duly completed copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

(III)                         in the case of a Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit H-1, Exhibit H-2, Exhibit H-3
or Exhibit H-4, as applicable (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or
any successor forms),

 

(IV)                          to the extent a Lender is not the beneficial owner
(for example, where the Lender is a partnership), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

 

(V)                               any other form prescribed by applicable
requirements of U.S. federal income tax Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of Law to permit the Company and the Administrative Agent to determine the
withholding or deduction required to be made.

 

68

--------------------------------------------------------------------------------


 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Company of its inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender
(whether received in cash or applied against a future cash tax payment, as the
case may be.  However, if the Administrative Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by the Administrative Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund net of any Taxes payable by any Agent or
Lender); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section 3.01(f) shall not be
construed to require any Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Company or any other Person.

 

(g)                                  U.S. L/C Issuer and U.S. Swing Line
Lenders.  For purposes of this Section 3.01, the term “Lender” shall include the
U.S. L/C Issuer and the U.S. Swing Line Lender.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Loan or to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. 

 

69

--------------------------------------------------------------------------------


 

Upon receipt of such notice, (x) the applicable Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof,  (a) (i) the Administrative Agent determines that deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent determines that
for any reason  the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

70

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section 3.03, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or the U.S. L/C
Issuer;

 

(ii)                                  subject any Lender or the U.S. L/C Issuer
to any Tax of any kind whatsoever with respect to this Agreement, any U.S.
Letter of Credit, any participation in a U.S. Letter of Credit or any Loan made
by it, or change the basis of taxation of payments to such Lender or the U.S.
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender, the Swiss Borrower or the U.S. L/C Issuer);
or

 

(iii)                               impose on any Lender or the U.S. L/C Issuer
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurocurrency Rate Loans made by such Lender or any U.S. Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the U.S. L/C Issuer of participating in, issuing or maintaining
any U.S. Letter of Credit (or of maintaining its obligation to participate in or
to issue any U.S. Letter of Credit), or to reduce the amount of any sum received
or receivable by such Lender or the U.S. L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the U.S. L/C Issuer, the Company or the applicable Designated Borrower, as the
case may be, will pay to such Lender or the U.S. L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the U.S. L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
U.S. L/C Issuer determines that any Change in Law affecting such Lender or the
U.S. L/C Issuer or any Lending Office of such Lender or such Lender’s or the
U.S. L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the U.S. L/C Issuer’s capital or on the capital of such Lender’s or
the U.S. L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in U.S. Letters of Credit or U.S. Swing Line Loans held by, such
Lender, or the U.S. Letters of Credit issued by the U.S. L/C Issuer, to a level
below that which such Lender or the U.S. L/C Issuer or such Lender’s or the U.S.
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the U.S. L/C Issuer’s policies and
the policies of such Lender’s or the U.S. L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Company or the
applicable Designated Borrower, as the case may be, will pay to such Lender or
the U.S. L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or the U.S. L/C Issuer or such Lender’s or the U.S.
L/C Issuer’s holding company for any such reduction suffered.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the U.S. L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the U.S. L/C Issuer or its
holding company, as the case may be, as specified in Sections 3.04(a) or (b) and
delivered to the Company shall be conclusive absent manifest error.  The Company
or the applicable Designated Borrower, as the case may be, shall pay such Lender
or the U.S. L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the U.S. L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the U.S. L/C Issuer’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender or the U.S. L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the U.S. L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the U.S. L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Company or the applicable Designated Borrower, as the case may be, shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith and in accordance with customary
commercial practice, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Designated Borrower to compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

72

--------------------------------------------------------------------------------


 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any U.S. Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract, but excluding any loss
of anticipated profits.  The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to any Borrower through any Lending
Office; provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay the Credit Extension in accordance with the
terms of this Agreement.  If any Lender requests compensation under
Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the U.S. L/C Issuer, or any Governmental
Authority for the account of any Lender or the U.S. L/C Issuer pursuant to
Sections 2.08(d) or 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or the U.S. L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the U.S. L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.08(d), 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the U.S. L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the U.S.
L/C Issuer, as the case may be.  The Company or the applicable Designated
Borrower, as the case may be, will pay all reasonable costs and expenses
incurred by any Lender or the U.S. L/C Issuer in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Sections 2.08(d) or 3.01,
the Company may replace such Lender in accordance with Section 10.13.

 

73

--------------------------------------------------------------------------------


 

3.07                        Survival.  All obligations of the Loan Parties under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the U.S. L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or other electronic
copies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, if
applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

(i)                                     executed counterparts of this Agreement;

 

(ii)                                  a Note executed by the Company or Keurig
Trading, as applicable, in favor of each Lender requesting a Note at least two
Business Days prior to the Closing Date;

 

(iii)                               (A) a copy of the certificate or articles of
incorporation or organization, including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization, and a certificate as to the good standing (if
applicable) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority (with respect to Keurig Trading, being its
certified excerpt of the competent Swiss cantonal commercial register and its
certified copy of the articles of association) and (B) a certificate of a
Responsible Officer of each Loan Party dated the Closing Date and certifying
(w) that attached thereto is a true and complete copy of the Organization
Documents or bylaws or operating (or limited liability company) agreement of
such Loan Party as in effect on the Closing Date, (x) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (y) that the certificate or articles of incorporation
or organization of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of good standing or certified
excerpt of the competent Swiss commercial register furnished pursuant to
clause (A) above, and (z) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to clause (B) above;

 

(iv)                              (A) an opinion of Ropes & Gray LLP, counsel to
the Loan Parties and (B) Baker & McKenzie Zurich, special Swiss counsel to the
Loan Parties, in each case, addressed to the Administrative Agent and each
Lender, in form and substance customary for senior credit facilities in
transactions of this kind;

 

74

--------------------------------------------------------------------------------


 

(v)                                 a certificate signed by the chief financial
officer of the Company attesting to the Solvency of the Loan Parties, on a
consolidated basis, after giving effect to the transactions contemplated by this
Agreement, substantially in the form of Exhibit I;

 

(vi)                              a certificate signed by a Responsible Officer
that the conditions set forth in Sections 4.02(a) and (b) have been satisfied;
and

 

(vii)                           evidence that the Existing Credit Agreement has
been or concurrently with the Closing Date is being terminated and all Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released.

 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date pursuant to
the Fee Letters shall have been paid, and (ii) all reasonable fees,
disbursements and other charges of counsel to the Administrative Agent and the
Arrangers shall have been paid to the extent invoiced at least two business days
before the Closing Date.

 

(c)                                  The Administrative Agent and Arrangers
shall have received all documentation and other information about the Company
and the other Loan Parties as has been reasonably requested in writing by the
Administrative Agent or the Arrangers at least 10 days prior to the Closing Date
and that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved, or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Company and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the U.S. L/C Issuer or the U.S. Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the U.S. L/C Issuer (in the case of
any U.S. Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

75

--------------------------------------------------------------------------------


 

(e)                                  If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.17 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is duly organized, incorporated or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except, in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than a Lien permitted hereunder) under, or require any payment to be made under,
(i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or (b) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.

 

76

--------------------------------------------------------------------------------


 

This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by bankruptcy insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in stockholders’ equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Subsidiaries dated March 28, 2015, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the balance sheet
included in the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Taxes.  Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect:
the Company and each of its Subsidiaries have timely filed all tax returns
required to be filed, and have timely paid all Taxes (whether or not shown on a
tax return) levied or imposed upon it or its properties, income or assets
otherwise due and payable (including in its capacity as a withholding agent),
except those Taxes which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  Except as provided on Schedule 5.08, there is
no material tax assessment, deficiency or other claim against, and no tax audit
with respect to, the Company or any Subsidiary.  Neither the Company nor any
Subsidiary is party to any tax sharing agreement, other than tax sharing
agreements among the Company and its Subsidiaries.

 

77

--------------------------------------------------------------------------------


 

5.09                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the knowledge of
the Company, nothing has occurred that would prevent or cause the loss of such
tax qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and the
Loan Parties are not aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and the Loan Parties do not
know of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC (other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid); (iv) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(e) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (i) on the Closing Date, those listed on Schedule 5.09(d) hereto and
(ii) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

(e)                                  With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each Plan that is a defined benefit
plan and is described in Section 4(b)(4) of ERISA (a “Foreign Plan”):

 

(i)                                     any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices;

 

(ii)                                  the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and

 

78

--------------------------------------------------------------------------------


 

(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

 

5.10                        Subsidiaries; Equity Interests; Loan Parties.  As of
the Closing Date, the Company has no Subsidiaries other than those specifically
disclosed in Schedule 5.10, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Schedule 5.10 free and clear
of all Liens except for Liens permitted hereunder.  As of the Closing Date, no
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Schedule 5.10.  Set forth on
Schedule 5.10 is a complete and accurate list of all Loan Parties, as of the
Closing Date, showing (as to each Loan Party) the jurisdiction of its
incorporation and its U.S. taxpayer identification number.  Set forth on
Schedule 5.10 is a complete and accurate list of the address of each Loan
Party’s principal place of business as of the Closing Date.  The copy of the
articles or certificate of incorporation or organization, as applicable, of each
Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(iii) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

 

5.11                        Margin Regulations; Investment Company Act.

 

(a)                                 No proceeds of any Credit Extension will be
used to purchase, acquire or carry any margin stock (within the meaning of
Regulation U issued by the FRB) in violation of the provisions of the
regulations of the FRB.  The value of margin stock (within the meaning of
Regulation U issued by the FRB) owned directly or indirectly by the Company or
any Subsidiary which is subject to any arrangement (as such term is used in
Section 211.2(g) of Regulation U issued by the FRB) hereunder is less than an
amount equal to twenty-five percent (25%) of the value of all assets of the
Borrowers and/or such Subsidiary subject to such arrangement.

 

(b)                                 No Borrower, any Person Controlling a
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.12                        Disclosure.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, at the time
furnished (in the case of all other reports, financial statements, certificates
or other information), when taken as a whole, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and any forward-looking information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.13                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.14                        Solvency.  On the Closing Date, after giving effect
to the Transactions, the Loan Parties, on a consolidated basis, are Solvent.

 

79

--------------------------------------------------------------------------------


 

5.15                        Senior Debt.  The Obligations constitute “Designated
Senior Indebtedness” (or similar term) under, and defined in, any subordinated
Indebtedness of the Loan Parties.

 

5.16                        OFAC.  Neither the Company, nor any of its
Subsidiaries, nor, to the knowledge of the Company and its Subsidiaries, any
director, officer, employee or Affiliate thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located (to the extent the same
would violate Sanctions), organized or resident in a Designated Jurisdiction.

 

5.17                        Anti-Corruption Laws.  The Company and its
Subsidiaries have conducted their businesses in material compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

5.18                        Compliance with the Non-Bank Rules.  Each Swiss
Borrower represents that it is in compliance with the Non-Bank Rules. For the
purpose of its compliance with the Non-Bank Rules under this Section 5.18, each
Swiss Borrower shall for the purpose of compliance with the Twenty
Non-Qualifying Bank Creditor Rule assume that in relation to the Facilities the
number of Lenders which are Non-Qualifying Swiss Lenders is 10 (irrespective of
whether or not there are, at any time, any such Lenders).  This representation
shall not be deemed to be breached in case the Non-Bank Rules are violated as a
result of any non-compliance by any of the Lenders with the provisions of
Section 10.06.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any U.S. Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 100 days after the end of each fiscal year of the Company (commencing
with the fiscal year ended on the last Saturday of the month of September after
the Closing Date), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit to be certified by the
chief executive officer, chief financial officer, treasurer, assistant treasurer
or controller of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; and

 

80

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, but in any event
within 55 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company (commencing with the fiscal quarter ended June 27,
2015), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, and the related consolidated statements of
changes in stockholders’ equity and cash flows for the portion of the Company’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer, assistant treasurer or controller of the Company as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended
September 26, 2015), a duly completed Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer, assistant treasurer or
controller of the Company (which delivery may, unless the Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Company
shall also provide, if necessary for the determination of compliance with
Section 7.10, a statement of reconciliation conforming such financial statements
to GAAP;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities in
an aggregate principal amount in excess of the Threshold Amount of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(d)                                 promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
notice of the receipt of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

81

--------------------------------------------------------------------------------


 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are (A) available on the website of the SEC at
http://www.sec.gov (or any successor website) or (B) posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that in the case of
documents that are not available on http://www.sec.gov (or any successor
website): (i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Company to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Company shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Each Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the U.S. L/C Issuer materials and/or information provided by or on behalf of
such Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or any of its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arrangers, the U.S. L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material nonpublic information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07);  (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

6.03                        Notices.  Promptly after it obtains knowledge
thereof notify the Administrative Agent and each Lender:

 

(a)                                 of the occurrence of any Default;

 

82

--------------------------------------------------------------------------------


 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material adverse
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws; and

 

(c)                                  of the occurrence of any ERISA Event.

 

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (i) all Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except in each case, to the extent that failure to
pay or discharge the same could not reasonably be expected to, individually, or
in the aggregate, have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
(where applicable) under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05, except, in the case of any
Subsidiary of the Company that is not a Designated Borrower, to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance) as are customarily
carried under similar circumstances by such other Persons.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

83

--------------------------------------------------------------------------------


 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Company or such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that, unless
an Event of Default has occurred and is continuing, the Company shall not be
responsible for the costs and expenses related to more than one such visit or
inspection per fiscal year; provided, further, that notwithstanding the
foregoing proviso, when an Event of Default exists the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to refinance the Existing Credit Agreement, (b) to pay fees and
expenses incurred in connection with the execution of this Agreement and the
other Transactions; and (c) for working capital and other general corporate
purposes (including Permitted Acquisitions) not in contravention of any Law or
of any Loan Document.

 

6.12                        Covenant to Guarantee Obligations.  Upon the
formation or acquisition of any new direct or indirect wholly-owned Subsidiary
(other than, in each case, an Excluded Subsidiary) by any Loan Party, then the
Company shall, at the Company’s expense and within the time period specified (or
such longer period as agreed by the Administrative Agent):

 

(a)                                 within 30 days after such formation or
acquisition (or such later date as the Administrative Agent may agree in its
sole discretion), cause such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance consistent with Article XI hereof and otherwise reasonably
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents; and

 

(b)                                 upon the reasonable request of the
Administrative Agent in its reasonable discretion, within 30 days after such
reasonable request therefor, deliver to the Administrative Agent a signed copy
of a customary opinions, addressed to the Administrative Agent and the Lenders,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to the matters contained in clause (a) above, and as to such other
matters as the Administrative Agent may reasonably request.

 

6.13                        Anti-Corruption Laws.  Conduct its businesses in
material compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

6.14                        Compliance with the Non-Bank Rules.  Each Swiss
Borrower shall ensure that it is at all times in compliance with the Non-Bank
Rules. For the purpose of its compliance with the Twenty Non-Qualifying Bank
Creditor Rule under this Section 6.14, it shall be assumed that in relation to
the Facilities the number of Lenders which are, in each case, Non-Qualifying
Swiss Lenders is 10 (irrespective of whether or not there are, at any time, any
such Lenders).

 

84

--------------------------------------------------------------------------------


 

This covenant shall not be deemed to be breached in case the Non-Bank Rules are
violated as a result of any non-compliance by any of the Lenders with the
provisions of Section 10.06.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any U.S. Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens on cash or deposits granted in favor
of the U.S. L/C Issuer to cash collateralize any Defaulting Lender’s
participation in U.S. Letters of Credit, as contemplated by
Section 2.03(a)(iii)(F) and 2.15(a), respectively;

 

(b)                                 Liens that are existing on the date hereof
and listed on Schedule 7.01(b) and any modifications, replacements, renewals or
extensions thereof; provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(d), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(d);

 

(c)                                  Liens for taxes, assessments or
governmental charges not yet due or which are being contested in good faith and
by appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 45 days or
which are being contested in good faith and by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA, (ii) pledges and deposits to secure insurance premiums or reimbursement
obligations under insurance policies or (iii) obligations in respect of letters
of credit or bank guarantees that have been posted by the Company or any of its
Subsidiaries to support the payments of the items set forth in clauses (i) and
(ii) of this Section 7.01(e);

 

(f)                                   (i) deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
(ii) obligations in respect of letters of credit or bank guarantees that have
been posted to support payment of the items set forth in clause (i) of this
Section 7.01(f);

 

85

--------------------------------------------------------------------------------


 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness in respect
of Capitalized Leases, Synthetic Lease Obligations and purchase money
obligations for fixed or capital assets; provided that (i) such Liens do not at
any time encumber any property (except for accessions to such property) other
than the property financed by such Indebtedness and the proceeds and products
thereof (except that financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender) and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

 

(j)                                    Liens on property of a Person existing at
the time such Person is merged into or consolidated with the Company or any
Subsidiary or becomes a Subsidiary; provided that such Liens were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Company or such Subsidiary or acquired by the Company or such Subsidiary, and
the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(g);

 

(k)                                 the replacement, extension or renewal of any
Lien permitted by clauses (b) and (i) of this Section 7.01 upon or in the same
property theretofore subject thereto or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the obligations secured thereby;

 

(l)                                     (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not (A) interfere in any material respect with the business of the Company or
any other Loan Party or (B) secure any Indebtedness for borrowed money or
(ii) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Company or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

 

(m)                             Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(n)                                 Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business or (iii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

(o)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Company or any of its Subsidiaries in the ordinary course of business and
not prohibited by this Agreement;

 

(p)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Company or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company and its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Company or any of
its Subsidiaries in the ordinary course of business;

 

86

--------------------------------------------------------------------------------


 

(q)                                 Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(r)                                    Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

 

(s)                                   Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods in the ordinary course of business;

 

(t)                                    Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.03;

 

(u)                                 (i) Liens on Securitization Assets and
related assets arising in connection with a Qualified Securitization Financing
and (ii) Liens relating to, or deemed to exist in connection with, the
Disposition of accounts receivable pursuant to Section 7.05(k)(ii);

 

(v)                                 reservations, limitations, provisos and
conditions expressed in any original grant from the Crown or other grant of real
or immovable property, or interests therein, which do not materially affect the
use of the affected land for the purpose for which it is used by that Person;

 

(w)                               hypothecs reserved to landlords in the
Province of Quebec in relation to immovable property leased by a Loan Party in
the Province of Quebec, to the extent only of rental obligations owing under the
lease agreement relating to any such immoveable property; and

 

(x)                                 Liens securing Indebtedness in an aggregate
principal amount not to exceed the difference between (i) the greater of
(A) $250,000,000 and (B) 5.0% of Consolidated Net Tangible Assets (as determined
based on the most recent financial statements delivered pursuant to
Section 6.01) minus (ii) the aggregate principal amount of unsecured
Indebtedness outstanding under Section 7.02(i).

 

7.02                        Subsidiary Indebtedness.   Permit any Subsidiary to
create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with fluctuations in
interest rates, foreign exchange rates or commodity prices, and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(b)                                 Indebtedness of a Subsidiary of the Company
owed to the Company or a wholly-owned Subsidiary of the Company, which
Indebtedness shall (i) in the case of Indebtedness of a Guarantor owing to a
Subsidiary that is not a Guarantor, be on terms (including subordination terms)
reasonably acceptable to the Administrative Agent and (ii) be otherwise
permitted under the provisions of Section 7.03;

 

87

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness under the Loan Documents;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; and provided, further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(e)                                  Guarantees by any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Company or any wholly-owned
Subsidiary;

 

(f)                                   Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i);

 

(g)                                  Indebtedness of any Person that becomes a
Subsidiary of the Company after the Closing Date in accordance with the terms of
Section 7.03(g), which Indebtedness is existing at the time such Person becomes
a Subsidiary of the Company (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Company); provided
that the direct or any contingent obligor with respect to such Indebtedness are
not changed when such Person becomes a Subsidiary of the Company;

 

(h)                                 unsecured Indebtedness of any Guarantor in
an aggregate principal amount not to exceed at any one time outstanding an
amount such that after giving effect to such incurrence, the Company and its
Subsidiaries shall be in compliance on a Pro Forma Basis with all of the
covenants set forth in Section 7.10 (determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b));

 

(i)                                     Indebtedness of Subsidiaries that are
not Guarantors in an aggregate principal amount not to exceed the difference
between (i) the greater of (A) $250,000,000 and (B) 5.0% of Consolidated Net
Tangible Assets (as determined based on the most recent financial statements
delivered pursuant to Section 6.01) minus (ii) the aggregate principal amount of
outstanding Indebtedness that is secured by Liens permitted under
Section 7.01(x).

 

(j)                                    Indebtedness consisting of obligations of
any Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with any Permitted Acquisition;

 

(k)                                 Indebtedness consisting of cash-pay
obligations to holders of preferred equity, in an amount not to exceed
$1,000,000 per fiscal year;

 

(l)                                     Indebtedness incurred by a
Securitization Subsidiary in a Qualified Securitization Financing that is not
recourse (except for Standard Securitization Undertakings) to the Company or any
of its Subsidiaries;

 

88

--------------------------------------------------------------------------------


 

(m)                             Indebtedness representing deferred compensation
to employees of any Subsidiary;

 

(n)                                 Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with cash management and deposit
accounts incurred in the ordinary course of business;

 

(o)                                 Indebtedness consisting of (A) the financing
of insurance premiums or (B) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(p)                                 Indebtedness incurred by any Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within thirty (30) days following
such drawing or incurrence; and

 

(q)                                 obligations in respect of surety, stay,
customs and appeal bonds, performance bonds and performance and completion
guarantees provided by any Subsidiary or obligations in respect of letters of
credit related thereto, in each case in the ordinary course of business or
consistent with past practice.

 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Company and its
Subsidiaries in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Company and Subsidiaries (i) for travel, entertainment,
relocation and analogous ordinary business purposes or (ii) in connection with
such Person’s purchase of Equity Interests of the Company in an aggregate amount
not to exceed $1,000,000 at any time outstanding (in the case of this clause
(ii), determined without regard to any write-downs or write-offs of such loans
or advances);

 

(c)                                  (i) Investments by the Company and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof and
set forth on Schedule 7.03(c), (ii) additional Investments by the Company and
its Subsidiaries in Loan Parties, (iii) additional Investments by Subsidiaries
of the Company that are not Loan Parties in other Subsidiaries that are not Loan
Parties, and (iv) so long as (x) no Default has occurred and is continuing or
would result from such Investment and (y) aggregate revenues or aggregate total
assets of wholly-owned Subsidiaries that are not Loan Parties do not exceed
20.0% of the consolidated revenues or total assets, as applicable, of the
Company and its Subsidiaries as of the last day of the fiscal year of the
Company most recently ended, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
5.10 and any modifications, replacements, renewals or extensions thereof;

 

89

--------------------------------------------------------------------------------


 

(g)                                  the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of, any
Person (or a business unit of a Person) that, upon the consummation thereof,
will be wholly-owned directly by the Company or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation) (each a
“Permitted Acquisition”); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):

 

(i)                                     any such newly-created or acquired
Subsidiary shall comply with the requirements of Section 6.12;

 

(ii)                                  (A) immediately before and immediately
after giving pro forma effect to any such purchase or other acquisition,
including the incurrence of any Indebtedness in connection therewith, no Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition, including the incurrence of any Indebtedness
in connection therewith, the Company and its Subsidiaries shall be in compliance
on a Pro Forma Basis with all of the covenants set forth in Section 7.10, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby;

 

(iii)                               the Company shall have delivered to the
Administrative Agent and each Lender, at least ten Business Days prior to the
date on which any such purchase or other acquisition is to be consummated (or
such later date as agreed to by the Administrative Agent in its sole
discretion), a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
certifying that all of the requirements set forth in this clause (g) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;

 

(h)                                 other Investments (not constituting an
acquisition described in Section 7.03(g)) so long as (i) immediately before and
immediately after giving effect to any such Investment on a Pro Forma Basis, no
Event of Default shall have occurred and be continuing and (ii) immediately
after giving effect to such Investment, the Company and its Subsidiaries shall
be in compliance on a Pro Forma Basis with all of the covenants set forth in
Section 7.10, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investment had been
consummated as of the first day of the fiscal period covered thereby;

 

(i)                                     (x) Investments in a Securitization
Subsidiary or any Investment by a Securitization Subsidiary in any other Person
in connection with a Qualified Securitization Financing; provided, however, that
any such Investment in a Securitization Subsidiary is in the form of a
contribution of additional Securitization Assets or as equity, and
(y) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

 

(j)                                    Investments (including debt obligations
and Equity Interests) received in connection with (x) the bankruptcy or
reorganization of any Person and in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business and upon foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment and (y) the non-cash proceeds of any Disposition
permitted by Section 7.05;

 

(k)                                 advances of payroll payments to employees in
the ordinary course of business;

 

90

--------------------------------------------------------------------------------


 

(l)                                     Guarantees by the Company or any of its
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(m)                             Investments to the extent the consideration paid
therefor consists solely of Equity Interests of the Company; and

 

(n)                                 Investments consisting of promissory notes
issued by any Loan Party to future, present or former officers, directors and
employees, members of management, or consultants of the Company or any of its
Subsidiaries or their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Company, to the extent the
applicable Restricted Payment is permitted by Section 7.06.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with or liquidate
into (i) the Company; provided that the Company shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries; provided that when
any Designated Borrower or any wholly-owned Subsidiary is merging with another
Subsidiary, such Designated Borrower or wholly-owned Subsidiary, as applicable,
shall be the continuing or surviving Person;

 

(b)                                 any Loan Party (other than the Company) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Company or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to the Company or to another Loan Party;

 

(d)                                 in connection with any acquisition permitted
under Section 7.03, the Company or any Subsidiary of the Company may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
the Company or, in the case in which the Company is not a party to such merger,
a wholly-owned Subsidiary of the Company and (ii) in the case of any such merger
to which any Loan Party (other than the Company) is a party, such Loan Party is
the surviving Person;

 

(e)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, each of the Company and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger to which the Company is a party, the Company is the surviving corporation
and (ii) in the case of any such merger to which any Loan Party (other than the
Company) is a party, such Loan Party is the surviving corporation; and

 

(f)                                   the Company and its Subsidiaries may make
Dispositions permitted under Section 7.05 (other than Section 7.05(e) to the
extent it refers to Section 7.04).

 

7.05                        Dispositions.  Make any Disposition, except:

 

91

--------------------------------------------------------------------------------


 

(a)                                 Dispositions of obsolete, used, surplus or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
business of the Company and its Subsidiaries;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by the Company or
any Subsidiary to the Company or to a wholly-owned Subsidiary; provided that if
the transferor of such property is the Company or a Guarantor, the transferee
thereof must either be the Company or a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.02,
Section 7.04 and Section 7.06;

 

(f)                                   non-exclusive licenses of IP Rights in the
ordinary course of business and substantially consistent with past practice;

 

(g)                                  Dispositions by the Company and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result from such Disposition and (ii) the aggregate amount of all property
Disposed of in reliance on this clause (g) during any fiscal year of the Company
shall not exceed 25.0% of Consolidated Net Tangible Assets (as of the most
recent fiscal year end);

 

(h)                                 so long as no Default shall occur and be
continuing, the grant of any option or other right to purchase any asset in a
transaction that would be permitted under the provisions of Section 7.05(g);

 

(i)                                     Dispositions by the Company or any of
its Subsidiaries of property pursuant to sale-leaseback transactions;

 

(j)                                    the Disposition of non-core assets
acquired in a Permitted Acquisition;

 

(k)                                 (i) any Disposition of Securitization Assets
as part of a Qualified Securitization Financing and (ii) any Disposition of
accounts receivable on a non-recourse basis pursuant to supply chain financings
(or similar programs) on customary terms;

 

(l)                                     Dispositions of Cash Equivalents;

 

(m)                             Dispositions of accounts receivable in
connection with the collection or compromise thereof;

 

(n)                                 leases, subleases, licenses or sublicenses
of property (excluding any licenses or sub-licenses of IP Rights) in the
ordinary course of business and which do not materially interfere with the
business of the Company and its Subsidiaries;

 

(o)                                 transfers of property subject to any event
that gives rise to the receipt by the Company or any of its Subsidiaries of any
insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such property upon receipt of such insurance proceeds or condemnation
awards;

 

92

--------------------------------------------------------------------------------


 

(p)                                 Dispositions of Investments in joint
ventures, to the extent required by, or made pursuant to buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

 

(q)                                 Dispositions in the ordinary course of
business consisting of the abandonment of IP Rights which, in the reasonable
good faith determination of the Company, are uneconomical, negligible, obsolete
or otherwise not material in the conduct of its business.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Company, any Subsidiaries of the Company that are Guarantors and any
other Person that owns direct Equity Interests in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interests in
respect of which such Restricted Payment is being made;

 

(b)                                 the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other non-redeemable Equity Interests of such Person;

 

(c)                                  the Company and each Subsidiary may
purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

 

(d)                                 so long as no Event of Default pursuant to
Section 8.01(a) (with respect to subclause (i) or (ii) only), Section 8.01(f) or
Section 8.01(g) has occurred and is continuing, the Company may make Restricted
Payments; provided that the aggregate amount of all Restricted Payments made
pursuant to this clause (d) shall not exceed an amount such that after giving
effect to such Restricted Payment on a Pro Forma Basis (determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b)), the Company and its
Subsidiaries shall be in compliance with the financial covenants in
Section 7.10;

 

(e)                                  the repurchase, redemption or other
acquisition for value of Equity Interests of the Company or representing solely
fractional shares of such Equity Interests in connection with a merger,
consolidation, amalgamation or other combination involving the Company;

 

(f)                                   repurchases of Equity Interests in the
Company or any Loan Party deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

 

(g)                                  the payment of any dividend or distribution
within 90 days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the provisions of this
Agreement; and

 

(h)                                 payments made or expected to be made by the
Company or any of its Subsidiaries in respect of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options.

 

7.07                        Transactions with Affiliates.  Enter into any
material transaction of any kind with any Affiliate of the Company, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.

 

93

--------------------------------------------------------------------------------


 

The following items will not be deemed to be transaction with an Affiliate and,
therefore, will not be subject to the provisions of the prior paragraph:

 

(1)                                 transactions between or among the Company
and/or any Subsidiary;

 

(2)                                 sales or awards of Equity Interests to
Affiliates of the Company;

 

(3)                                 reasonable and customary directors’ fees,
indemnification and similar arrangements, consulting fees, employee salaries,
bonuses or employment agreements, compensation or employee benefit arrangements,
incentive and severance arrangements with any officer, director or employee of
the Company or a Loan Party entered into in the ordinary course of business;

 

(4)                                 any transactions made in compliance with the
provisions of Section 7.05;

 

(5)                                 loans and advances to officers and employees
of the Company or any Loan Party in the ordinary course of business in
accordance with the past practices of the Company or any Loan Party to the
extent otherwise permitted by this Agreement;

 

(6)                                 written agreements entered into or assumed
in connection with acquisitions of other businesses with Persons who were not
Affiliates prior to such transactions approved by a majority of the Board of
Directors of the Company;

 

(7)                                 any agreement as in effect as of the date of
the Closing Date or any amendment thereto so long as any such amendment is not
more disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the date of the Closing Date;

 

(8)                                 customary provisions in joint venture
agreements relating solely to such joint venture;

 

and

 

(9)                                 any Disposition of Securitization Assets or
related assets in connection with any Qualified Securitization Financing.

 

7.08                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Guarantor or to otherwise transfer property to or
invest in the Company or any Guarantor, except for any agreement in effect
(A) on the date hereof and set forth on Schedule 7.08 or (B) at the time any
Subsidiary becomes a Subsidiary of the Company, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Company, (ii) of any Subsidiary to Guarantee the Indebtedness of the Company
or (iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, however, that the foregoing shall not apply to
Contractual Obligations that (1) represent Indebtedness of a Subsidiary which is
not a Loan Party which is permitted by Section 7.02, (2) are customary
restrictions that arise in connection with any Disposition permitted by
Section 7.05, (3) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture, (4) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.02 but solely to the extent any negative pledge relates to the
property financed by or secured by such Indebtedness (and excluding in any event
any Indebtedness junior to the Obligations) or that expressly permits Liens for
the benefit of the Administrative Agent and the Lenders with respect to the
credit facilities established hereunder and the Obligations under the Loan
Documents on a senior basis without the requirement that such holders of such
Indebtedness be secured by such Liens on an equal and ratable, or junior, basis,
and (5) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto.

 

94

--------------------------------------------------------------------------------


 

7.09                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case so as to result in a violation of such
Regulation U.

 

7.10                        Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the last day of each
fiscal quarter of the Company (beginning with the fiscal quarter ending
September 26, 2015) to be less than 3.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of each fiscal quarter of the Company
(beginning with the fiscal quarter ending September 26, 2015) to be greater than
3.25 to 1.00; provided that in connection with any Permitted Acquisition for
which the purchase consideration equals or exceeds $150,000,000, the maximum
permitted Consolidated Leverage Ratio, at the election of the Company (with
prior notice to the Administrative Agent), shall be increased to 3.50 to 1.0 for
the four consecutive fiscal quarter period beginning with the quarter in which
such Permitted Acquisition occurs, so long as (i) the Company is in compliance
on a Pro Forma Basis with such maximum permitted Consolidated Leverage Ratio
after giving effect to such Permitted Acquisition and (ii) after any such
Permitted Acquisition for which the Company has elected to increase the maximum
permitted Consolidated Leverage Ratio pursuant to this proviso, the maximum
permitted Consolidated Leverage Ratio shall decrease to 3.25 to 1.00 for at
least two consecutive fiscal quarters before becoming eligible to again make use
of this proviso for such an increase for a new period of four consecutive fiscal
quarters.

 

7.11                        Changes in Fiscal Year.  Make any change in fiscal
year without the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

 

7.12                        Prepayments, Etc. of Subordinated Indebtedness. 
Voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness junior to the Obligations, except
(i) regularly scheduled or required repayments or redemptions of Indebtedness
permitted by Section 7.02 and (ii) such prepayments, redemptions, purchases,
defeasances or otherwise such that after giving effect to such event, the
Company and its Subsidiaries shall be in compliance on a Pro Forma Basis with
the Consolidated Leverage Ratio (determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b)).

 

95

--------------------------------------------------------------------------------


 

7.13                        Designation of Senior Debt.  Designate any
Indebtedness (other than the Indebtedness under the Loan Documents) of the
Company or any of its Subsidiaries as “Designated Senior Debt” (or any similar
term) under, and as defined in, the definitive documentation for any
Indebtedness junior to the Obligations.

 

7.14                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, U.S. L/C Issuer,
U.S. Swing Line Lender, or otherwise) of Sanctions.

 

7.15                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, 
and other similar anti-corruption legislation in other jurisdictions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  If any of the following events
(any such event, an “Event of Default”) shall occur:

 

(a)                                 Non-Payment.  The Company or any other Loan
Party fails to (i) pay when and as required to be paid herein, and in the
currency required hereunder any amount of principal of any Loan or any U.S. L/C
Obligation or deposit any funds as Cash Collateral in respect of U.S. L/C
Obligations, or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any U.S. L/C Obligation, or any fee due
hereunder, or (iii) pay within ten Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Company fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a) or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after notice
thereof by the Administrative Agent to the Company or a Responsible Officer of
the Company otherwise has actual knowledge of such failure; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Company or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due beyond any applicable
grace period (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness (other than any Swap Contract, as to which clause (ii) below
shall apply) or Guarantee or any other event occurs, the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

96

--------------------------------------------------------------------------------


 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors (and/or, in the case of a Swiss Borrower, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness); or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or un-stayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary thereof becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not deny coverage) or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 60 consecutive calendar days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any
provision of any Loan Document, or purports in writing to revoke, terminate
(except as provided herein) or rescind any provision of any Loan Document; or

 

97

--------------------------------------------------------------------------------


 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the U.S. L/C Issuer to make U.S. L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Company Cash Collateralize
the U.S. L/C Obligations (in an amount equal to the Minimum Collateral Amount
with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the U.S. L/C Issuer all rights and remedies available to it, the Lenders and
the U.S. L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the U.S. L/C Issuer to make U.S. L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the U.S. L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the U.S. L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and U.S. Letter of
Credit Fees) payable to the Lenders and the U.S. L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the U.S. L/C
Issuer arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

98

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid U.S. Letter of Credit Fees and interest on the Loans, U.S. L/C Borrowings
and other Obligations arising under the Loan Documents, ratably among the
Lenders and the U.S. L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and U.S. L/C Borrowings, (b) payment of Obligations then
owing under Guaranteed Hedge Agreements, (c) payment of Obligations then owing
under Guaranteed Cash Management Agreements and (d) to Cash Collateralize that
portion of U.S. L/C Obligations comprised of the aggregate undrawn amount of
U.S. Letters of Credit to the extent not otherwise Cash Collateralized by the
Company pursuant to Sections 2.03 and 2.15, ratably among the Lenders, the U.S.
L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the respective Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of U.S. Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such U.S. Letters of Credit as
they occur.  If any amount remains on deposit as Cash Collateral after all U.S.
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

 

Notwithstanding the foregoing, any amounts received from a Designated Borrower
on account of the Obligations and applied pursuant to this Section 8.03 shall
not be applied to satisfy the Obligations of any other Loan Party.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the U.S. L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Lenders and the U.S. L/C Issuer, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. 

 

99

--------------------------------------------------------------------------------


 

It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder are administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the U.S. L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

100

--------------------------------------------------------------------------------


 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a U.S. Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the U.S. L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the U.S. L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the U.S. L/C Issuer prior to
the making of such Loan or the issuance of such U.S. Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent; Removal of
Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the U.S. L/C Issuer and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company so long as no Event of
Default exists (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier date as shall be agreed
by the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the U.S. L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

101

--------------------------------------------------------------------------------


 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and, with the consent of the Company so long as no Event of Default exists
(such consent not to be unreasonably withheld or delayed), appoint a successor. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the U.S. L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the U.S. L/C Issuer directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section 9.06 shall also constitute its
resignation as U.S. L/C Issuer and U.S. Swing Line Lender.  If Bank of America
resigns as U.S. L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the U.S. L/C Issuer hereunder with respect to all U.S. Letters of
Credit outstanding as of the effective date of its resignation as U.S. L/C
Issuer and all U.S. L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
U.S. Swing Line Lender, it shall retain all the rights of the U.S. Swing Line
Lender provided for hereunder with respect to U.S. Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding U.S. Swing Line Loans pursuant to Section 2.04(c).  Upon the
appointment by the Company of a successor U.S. L/C Issuer or U.S. Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring U.S. L/C Issuer
or U.S. Swing Line Lender, as applicable, (ii) the retiring U.S. L/C Issuer and
U.S. Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (iii) the
successor U.S. L/C Issuer shall issue letters of credit in substitution for the
U.S. Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such U.S. Letters of Credit.

 

102

--------------------------------------------------------------------------------


 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the U.S. L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the U.S. L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, the Syndication
Agent or Co-Documentation Agent or other titles as necessary listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the U.S. L/C Issuer
hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any U.S. L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
U.S. L/C Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the U.S. L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the U.S. L/C Issuer and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the U.S. L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i),
2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the U.S. L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the U.S. L/C Issuer, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
U.S. L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the U.S.
L/C Issuer to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the U.S. L/C Issuer or in any such proceeding.

 

103

--------------------------------------------------------------------------------


 

9.10                        Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the U.S. L/C Issuer irrevocably authorize the Administrative Agent to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Company’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

 

9.11                        Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements.  Except as otherwise expressly set forth herein, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or any
Guaranty by virtue of the provisions hereof or of any Guaranty shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

9.12                        Tax Indemnification.  To the extent required by any
applicable Law, the Administrative Agent may deduct or withhold from any payment
to any Lender an amount equivalent to any applicable withholding tax.  Without
limiting or expanding the obligations of the Loan Parties hereunder, if any
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), then each such Lender shall, and does
hereby, indemnify and hold harmless the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Administrative Agent), whether or not such Tax was correctly or
legally asserted.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 9.12.  The agreements in this
Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.  For purposes of this
Section 9.12, the term “Lender” shall include the U.S. L/C Issuer and the U.S.
Swing Line Lender.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

104

--------------------------------------------------------------------------------


 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of each Lender directly affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.01 or
Section 4.02, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees, premiums or other amounts due to the Lenders (or any
of them) hereunder or under such other Loan Document without the written consent
of each Lender directly affected thereby;

 

(c)                                  reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan or U.S. L/C Borrowing, or
(subject to clause (iii) of the second proviso to this Section 10.01) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Consolidated Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in any rate of
interest or fees; provided that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or U.S. Letter of Credit Fees at the
Default Rate; provided further that only the consent of the U.S. Required
Revolving Lenders or the Alternative Required Revolving Lenders, as applicable,
shall be required to increase the number of days in any 12 consecutive month
period during which the LIBOR Daily Floating Rate Option is available for such
applicable Facility;

 

(d)                                 change (i) any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(d)), without the written consent of each Lender or (ii) the
definition of “U.S. Required Revolving Lenders,” or “Alternative Required
Revolving Lenders” without the written consent of each Lender under the
applicable Facility;

 

(e)                                  change (i) Section 8.03 or (ii) the order
of application of any reduction in the Commitments or any prepayment of Loans
among the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05 or 2.06, respectively, in any manner that materially
and adversely affects the Lenders under a Facility without the written consent
of (i) if such Facility is the U.S. Revolving Credit Facility, the U.S. Required
Revolving Lenders and (ii) if such Facility is the Alternative Revolving Credit
Facility, the Alternative Required Revolving Lenders;

 

(f)                                   release the Company’s Guaranty of the
Obligations of the Designated Borrowers or otherwise release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

(g)                                  amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender; and provided,
further, that (i) no amendment, waiver or consent shall, unless in writing and
signed by the U.S. L/C Issuer in addition to the Lenders required above, affect
the rights or duties of the U.S. L/C Issuer under this Agreement or any Issuer
Document relating to any U.S. Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
U.S. Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the U.S. Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters and the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. 

 

105

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (ii) if any
amendment to this Agreement is required solely to permit the designation of a
Foreign Subsidiary as a Designated Borrower in accordance with Section 2.17,
then such amendment shall be effective to the extent contained in the related
Designated Borrower Joinder Agreement that is executed by the Company, the
applicable Applicant Borrower, the Administrative Agent and each Alternative
Revolving Credit Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by
telephone (and except as provided in Section 10.02(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or other form of electronic transmission as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

106

--------------------------------------------------------------------------------


 

(i)                                     if to the Company or any other Loan
Party, the Administrative Agent, the U.S. L/C Issuer or the U.S. Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in such
Section 10.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the U.S. L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender or the U.S. L/C Issuer pursuant to Article II if such Lender or
the U.S. L/C Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article II by electronic
communication.  The Administrative Agent, the U.S. L/C Issuer, the U.S. Swing
Line Lender or the Company may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. 

 

107

--------------------------------------------------------------------------------


 

In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the U.S. L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or  electronic messaging service or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Company, any other Loan Party, any Lender, the U.S. L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the U.S. L/C Issuer and the U.S. Swing Line
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Company, the Administrative
Agent, the U.S. L/C Issuer and the U.S. Swing Line Lender.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, U.S. L/C
Issuer and Lenders.  The Administrative Agent, the U.S. L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Loan Notices, Letter of Credit Applications, Notices of Loan
Prepayment and Swing Line Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Company shall indemnify the
Administrative Agent, the U.S. L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the U.S. L/C Issuer or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

108

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the U.S. L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the U.S.
L/C Issuer or the U.S. Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as U.S. L/C Issuer or U.S.
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and MLPFS (limited, in the case of attorneys’ fees to the reasonable fees,
charges and disbursements of a single counsel for the Administrative Agent,
MLPFS and the other agents and, if necessary, one local counsel in each
applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the U.S.
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any U.S. Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the U.S. L/C Issuer (limited, in the case of attorneys’ fees, to the
fees, charges and disbursements of a single counsel for the Administrative
Agent, single counsel for all Lenders, a single local counsel in each applicable
jurisdiction and, if necessary, one conflicts counsel for all Lenders), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or U.S. Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
U.S. Letters of Credit.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the U.S. L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable expenses (limited, in the case of attorneys’ fees, to the
reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent, single counsel for all Lenders, a single local counsel in
each applicable jurisdiction and, if necessary, one conflicts counsel for all
Lenders), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or U.S. Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the U.S. L/C
Issuer to honor a demand for payment under a U.S. Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such U.S. Letter of Credit), (iii) any actual or alleged presence
or Release or threat of Release of Hazardous Materials at, on, under or
emanating from any property owned, leased or operated by the Company or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party or any of the Company’s or such
Loan Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. 

 

109

--------------------------------------------------------------------------------


 

For the avoidance of doubt, this Section 10.04(b) shall not apply to Taxes other
than any Taxes that represent losses, claims, damages, etc. with respect to a
non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under Sections 10.04(a) or 10.04(b) to be paid by it to the Administrative Agent
(or any sub-agent thereof), the U.S. L/C Issuer, the U.S. Swing Line Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the U.S. L/C Issuer, the
U.S. Swing Line Lender or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the U.S. L/C
Issuer or the U.S. Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), U.S. L/C Issuer or the U.S. Swing Line Lender in connection
with such capacity.  The obligations of the Lenders under this
Section 10.04(c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or U.S. Letter of Credit
or the use of the proceeds thereof.  No Indemnitee referred to in
Section 10.04(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

110

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section 10.04 shall be payable not later than ten Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.04 and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the U.S. L/C Issuer and the U.S. Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, the U.S. L/C
Issuer or any Lender, or the Administrative Agent, the U.S. L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the U.S. L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the U.S. L/C Issuer severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment. 
The obligations of the Lenders and the U.S. L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Company nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (unless in connection with a
transaction permitted under Section 7.04), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.06(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the U.S. L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in U.S. L/C Obligations and in U.S. Swing Line Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

111

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment (in each case with respect
to any Facility) or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignment and Assumptions) that equal
at least the amount specified in Section 10.06(b)(i)(B) in the aggregate and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in
Section 10.06(b)(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facilities, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the U.S. Swing Line Lender’s rights and obligations in respect of
U.S. Swing Line Loans or (B) prohibit any Lender from assigning all or a portion
of its rights and obligations among the Revolving Credit Facilities provided
hereunder and any separate revolving credit or term loan facilities provided
pursuant to the penultimate paragraph of Section 10.01 on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 10.06(b)(i)(B) and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed; provided, that it shall be reasonable
for the Company to withhold consent to an assignment or transfer, if the
proposed assignment or transfer would lead to a breach of the Ten Non-Qualifying
Bank Creditor Rule) shall be required unless (1) an Event of Default under
Sections 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that in the case of assignments concerning the
Alternative Revolving Credit Facility such Affiliate of a Lender or such
Approved Fund is a Qualifying Swiss Lender; provided, further, that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

112

--------------------------------------------------------------------------------


 

(C)                               the consent of the U.S. L/C Issuer and U.S.
Swing Line Lender shall be required for any assignment in respect of the
Revolving Credit Facilities.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Company or any of the Company’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or
to a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the U.S. L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in U.S.
Letters of Credit and U.S. Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.06(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

113

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and U.S. L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in U.S. L/C Obligations and/or U.S. Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) other than
as a result of a permitted transfer or assignment under Section 10.06(b) and
only in case where such Lender assigns or otherwise transfers its exposure
deriving to such Lender from a Swiss Borrower, i.e. its exposure under the
Alternative Revolving Credit Facility, (A) the relationship between the Lender
and the Participant is that of a debtor and creditor (including in the
bankruptcy or similar event of the Lender or any Borrower), (B) the Participant
will have no proprietary interest in the benefit of this Agreement or in any
monies received by the Lender under or in relation to this Agreement and (C) the
Participant will under no circumstances (x) be subrogated to, or substituted in
respect of, the Lender’s claims under this Agreement, or (y) have otherwise any
contractual relationship with, or rights against any Borrower under or in
relation to this Agreement and (iv) the Borrowers, the Administrative Agent, the
Lenders and the U.S. L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation); provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under Section 10.06(b) and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as  a non-fiduciary agent of the Company, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or is
otherwise required thereunder. 

 

114

--------------------------------------------------------------------------------


 

The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto and other than as a result of a
permitted transfer or assignment under Section 10.06(b) and only in case where
such Lender pledges or assigns its exposure deriving to such Lender from a Swiss
Borrower, i.e. its exposure under the Alternative Revolving Credit Facility,
(i) the relationship between the Lender and the pledgee or assignee is that of a
debtor and creditor (including in the bankruptcy or similar event of the Lender
or any Borrower), (ii) such pledgee and assignee will have no proprietary
interest in the benefit of this Agreement or in any monies received by the
Lender under or in relation to this Agreement and (iii) the pledgee or assignee
will under no circumstances (x) be subrogated to, or substituted in respect of,
the Lender’s claims under this Agreement, or (y) have otherwise any contractual
relationship with, or rights against any Borrower under or in relation to this
Agreement.

 

(f)                                   Resignation as U.S. L/C Issuer or U.S.
Swing Line Lender After Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to Section 10.06(b), Bank
of America may, (i) upon 30 days’ notice to the Company and the Lenders, resign
as the U.S. L/C Issuer and/or (ii) upon 30 days’ notice to the Company, resign
as the U.S. Swing Line Lender.  In the event of any such resignation as the U.S.
L/C Issuer or the U.S. Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor U.S. L/C Issuer or U.S. Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as U.S. L/C
Issuer or U.S. Swing Line Lender, as the case may be.  If Bank of America
resigns as the U.S. L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the U.S. L/C Issuer hereunder with respect to all U.S.
Letters of Credit outstanding as of the effective date of its resignation as the
U.S. L/C Issuer and all U.S. L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America
resigns as the U.S. Swing Line Lender, it shall retain all the rights of the
U.S. Swing Line Lender provided for hereunder with respect to U.S. Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding U.S. Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor U.S. L/C Issuer and/or
U.S. Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring U.S. L/C
Issuer or U.S. Swing Line Lender, as the case may be, and (b) the successor U.S.
L/C Issuer shall issue letters of credit in substitution for the U.S. Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such U.S. Letters of Credit.

 

115

--------------------------------------------------------------------------------


 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the U.S. L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.14 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07, (y) becomes available
to the Administrative Agent, any Lender, the U.S. L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company or (z) was independently developed by such Lender.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the U.S. L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the U.S. L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the U.S. L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the U.S. L/C Issuer or any such Affiliate to or for
the credit or the account of the Company or any other Loan Party against any and
all of the obligations of the Company or such Loan Party, as the case may be,
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the U.S. L/C Issuer or their respective Affiliates, irrespective
of whether or not such Lender or the U.S. L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the
U.S. L/C Issuer different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the U.S. L/C
Issuer and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. 

 

116

--------------------------------------------------------------------------------


 

The rights of each Lender, the U.S. L/C Issuer and their respective Affiliates
under this Section 10.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, the U.S. L/C Issuer or their
respective Affiliates may have.  Each Lender and the U.S. L/C Issuer agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  Notwithstanding the foregoing,
amounts received by exercise of setoff rights against a Designated Borrower
shall not be applied against the Obligations of any other Loan Party.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
and each other Loan Document may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the U.S.
L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

117

--------------------------------------------------------------------------------


 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any U.S. Letter of Credit shall remain
outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the U.S. L/C
Issuer or the U.S. Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If the Company is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 2.08(d),
3.01 and 3.04) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(a)                                 the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee (if
any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and U.S. L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Sections 2.08(d) or 3.01, such assignment will result in
a reduction in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

118

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Company elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE COMPANY AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE U.S. L/C ISSUER, OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
U.S. L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE COMPANY AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

119

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Company and each other Loan Party acknowledge and
agree that: (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Arrangers and the Lenders are
arm’s-length commercial transactions between the Company, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) each of the Company and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Company and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Company, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with the
Agreement and transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

120

--------------------------------------------------------------------------------


 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or under
any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of each Borrower in respect of any such sum due from it
to the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.20                 Section 956 Override.  Notwithstanding any provision of
this Agreement or in any other Loan Document, express or implied, in no event
shall any Designated Borrower be obligated to make any payments in respect of an
Obligation of any other Loan Party, nor shall payments or other proceeds
received from a Designated Borrower be applied to any Obligations of another
Loan Party, it being the intent of this provision and of the parties hereto to
avoid adverse tax consequences due to the application of Section 956 of the
Code.

 

ARTICLE XI.

GUARANTY

 

11.01                 The Guaranty.  Each of the Guarantors hereby jointly and
severally guarantees to each Lender, the U.S. L/C Issuer and each other holder
of Obligations as hereinafter provided, as primary obligor and not as surety,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 

 

121

--------------------------------------------------------------------------------


 

The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

11.02                 Obligations Unconditional.  The obligations of the
Guarantors under Section 11.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 11.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against any Borrower or any other Loan Party for amounts paid under this
Article XI until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Obligations shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including any
creditor of any Guarantor);

 

122

--------------------------------------------------------------------------------


 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

11.03                 Reinstatement.  The obligations of each Guarantor under
this Article XI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any Debtor Relief Law or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
other holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

11.04                 Certain Additional Waivers.  Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 11.02
and through the exercise of rights of contribution pursuant to Section 11.06.

 

11.05                 Remedies.  The Guarantors agree that, to the fullest
extent permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.02) for purposes of
Section 11.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 11.01.

 

11.06                 Rights of Contribution.  The Guarantors hereby agree as
among themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment.  The payment obligations of any Guarantor
under this Section 11.06 shall be subordinate and subject in right of payment to
the Obligations until such time as the Obligations have been paid-in-full and
the Commitments have terminated, and none of the Guarantors shall exercise any
right or remedy under this Section 11.06 against any other Guarantor until such
Obligations have been paid-in-full and the Commitments have terminated.  For
purposes of this Section 11.06, (a) “Excess Payment” shall mean the amount paid
by any Guarantor in excess of its Ratable Share of any Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Loan Parties exceeds the amount
of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Loan Parties hereunder) of the Loan Parties; provided, however, that, for
purposes of calculating the Ratable Shares of the Guarantors in respect of any
payment of Obligations, any Guarantor that became a Guarantor subsequent to the
date of any such payment shall be deemed to have been a Guarantor on the date of
such payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such payment; and (c) “Contribution Share” shall mean, for any
Guarantor in respect of any Excess Payment made by any other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Loan Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. 

 

123

--------------------------------------------------------------------------------


 

This Section 11.06 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under Law
against any Borrower in respect of any payment of Obligations

 

11.07                 Guarantee of Payment; Continuing Guarantee.  The guarantee
in this Article XI is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to the Obligations whenever arising.

 

11.08                 Keepwell.  Each Loan Party that is a Qualified ECP
Guarantor at the time the Guaranty in this Article XI by any Loan Party that is
not then an “eligible contract participant” under the Commodity Exchange Act (a
“Specified Loan Party”) or the grant of a security interest under the Loan
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XI voidable under applicable Debtor Relief Laws,
and not for any greater amount).  The obligations and undertakings of each
Qualified ECP Guarantor under this Section 11.08 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full. 
Each Loan Party intends this Section 11.08 to constitute, and this Section 11.08
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

 

[remainder of page intentionally left blank]

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

KEURIG GREEN MOUNTAIN, INC.

 

 

 

 

 

By:

/s/ Frances G. Rathke

 

 

Name:

Frances G. Rathke

 

 

Title:

Chief Financial Officer

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

DESIGNATED BORROWER:

KEURIG TRADING SÀRL

 

 

 

 

 

By:

/s/ Robert P. Ostryniec

 

 

Name:

Robert P. Ostryniec

 

 

Title:

Chairman of the Managing Officers

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Name:

Denise Jones

 

 

Title:

Assistant Vice President

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A., as Lender, U.S. L/C

 

Issuer and U.S. Swing Line Lender

 

 

 

 

 

By:

/s/ Robert C. Megan

 

 

Name:

Robert C. Megan

 

 

Title:

Senior Vice President

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Claire Laury

 

 

Name:

Claire Laury

 

 

Title:

Executive Director

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

/s/ Chris Grimes

 

 

Name:

Chris Grimes

 

 

Title:

Executive Director

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Elise M. Russo

 

 

Name:

Elise M. Russo

 

 

Title:

Senior Vice President

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

HSBC Bank Canada,

 

as a Lender

 

 

 

By:

/s/ Antoine Racine

 

 

Name:

Antoine Racine

 

 

Title:

Analyste – Serv. aux grandes entreprises

 

 

 

Analyst – Corporate Banking

 

 

 

 

 

By:

/s/ Kam Thind

 

 

Name:

KAM THIND

 

 

Title:

HEAD OF INTERNATIONAL BANKING

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Christopher S. Allen

 

 

Name:

Christopher S. Allen

 

 

Title:

Senior Vice President

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ James D. Weinstein

 

 

James D. Weinstein

 

 

Managing Director

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

By:

/s/ Christine L. Howatt

 

 

Name:

Christine L. Howatt

 

 

Authorized Signatory

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Ken Gorski

 

 

Name:

Ken Gorski

 

 

Title:

Vice President

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

TD BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Alan Garson

 

 

Name:

Alan Garson

 

 

Title:

Senior Vice President

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

KEYBANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Tony F. Martin

 

 

Name:

Tony F. Martin

 

 

Title:

Senior Vice President

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Michael L. Laurie

 

 

Name:

Michael L. Laurie

 

 

Title:

Senior Vice President

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Jason Upham

 

 

Name:

Jason Upham

 

 

Title:

AVP

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

By:

/s/ Jacklyn Compau

 

 

Name:

Jacklyn Compau

 

 

Title:

Senior Vice President

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

WEBSTER BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Ann M. Meade

 

 

Name:

Ann M. Meade

 

 

Title:

Senior Vice President

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

N/A

 

 

Name:

 

 

Title:

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

CAMDEN NATIONAL BANK,

 

as a Lender

 

 

 

By:

/s/ Ryan Smith

 

 

Name:

Ryan A. Smith

 

 

Title:

Senior Vice President

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

FIRST NIAGARA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Robert Dellatorre

 

 

Name:

Robert Dellatore

 

 

Title:

Vice President

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

KEURIG GREEN MOUNTAIN, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------